Exhibit 10.2
CUSIP Number: Deal # 45865UAJ1
Revolving Loans CUSIP # 45865UAK8
 
 
CREDIT AGREEMENT
among
INTERCONTINENTALEXCHANGE, INC.,
and
ICE US TRUST LLC
as Borrowers,
THE LENDERS NAMED HEREIN,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
and
SOCIETE GENERALE,
as Documentation Agents
$300,000,000 Senior Revolving Credit Facility
WACHOVIA CAPITAL MARKETS, LLC
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Book Runners
Dated as of April 9, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
 
        ARTICLE I
   
 
        DEFINITIONS
   
 
        1.1  
Defined Terms
    1   1.2  
Accounting Terms
    20   1.3  
Other Terms; Construction
    21      
 
        ARTICLE II
   
 
        AMOUNT AND TERMS OF THE LOANS
   
 
        2.1  
Commitments
    22   2.2  
Borrowings
    22   2.3  
Disbursements; Funding Reliance; Domicile of Loans
    23   2.4  
Evidence of Debt; Notes
    24   2.5  
Termination and Reduction of Commitments
    25   2.6  
Mandatory Payments
    25   2.7  
Voluntary Prepayments
    26   2.8  
Interest
    26   2.9  
Fees
    28   2.10  
Interest Periods
    28   2.11  
Conversions and Continuations
    29   2.12  
Method of Payments; Computations; Apportionment of Payments
    30   2.13  
Recovery of Payments
    32   2.14  
Pro Rata Treatment
    32   2.15  
Increased Costs; Change in Circumstances; Illegality
    33   2.16  
Taxes
    35   2.17  
Compensation
    37   2.18  
Replacement of Lenders; Mitigation of Costs
    38   2.19  
Increase in Commitments
    39   2.20  
Defaulting Lenders
    40   2.21  
Several Obligations of Borrowers; Parent as Agent of ICE Trust
    40      
 
        ARTICLE III
   
 
        CONDITIONS PRECEDENT
   
 
        3.1  
Conditions to Closing
    41   3.2  
Conditions of All Borrowings
    43  

i 



--------------------------------------------------------------------------------



 



                      Page      
 
        ARTICLE IV
   
 
        REPRESENTATIONS AND WARRANTIES
   
 
        4.1  
Corporate Organization and Power
    44   4.2  
Authorization; Enforceability
    44   4.3  
No Violation
    44   4.4  
Governmental and Third-Party Authorization; Permits
    45   4.5  
Litigation
    45   4.6  
Taxes
    45   4.7  
Subsidiaries
    46   4.8  
Full Disclosure
    46   4.9  
Margin Regulations
    46   4.10  
No Material Adverse Effect
    46   4.11  
Financial Matters
    46   4.12  
Ownership of Properties
    47   4.13  
ERISA
    48   4.14  
Environmental Matters
    48   4.15  
Compliance with Laws
    48   4.16  
Intellectual Property
    48   4.17  
Regulated Industries
    49   4.18  
Insurance
    49   4.19  
Material Contracts
    49   4.20  
No Burdensome Restrictions
    49   4.21  
OFAC; Anti-Terrorism Laws
    49      
 
        ARTICLE V
   
 
        AFFIRMATIVE COVENANTS
5.1  
Financial Statements
    50   5.2  
Other Business and Financial Information
    51   5.3  
Compliance with All Material Contracts
    53   5.4  
Existence; Franchises; Maintenance of Properties
    53   5.5  
Use of Proceeds
    54   5.6  
Compliance with Laws
    54   5.7  
Payment of Obligations
    54   5.8  
Insurance
    54   5.9  
Maintenance of Books and Records; Inspection
    54   5.10  
Permitted Acquisitions
    55   5.11  
Creation or Acquisition of Subsidiaries
    56   5.12  
OFAC, PATRIOT Act Compliance
    56   5.13  
Further Assurances
    56  

ii 



--------------------------------------------------------------------------------



 



                      Page      
 
        ARTICLE VI
   
 
        FINANCIAL COVENANTS
   
 
        6.1  
Maximum Total Leverage Ratio
    57   6.2  
Minimum Interest Coverage Ratio
    57      
 
        ARTICLE VII
   
 
        NEGATIVE COVENANTS
   
 
        7.1  
Merger; Consolidation
    57   7.2  
Indebtedness
    58   7.3  
Liens
    59   7.4  
Asset Dispositions
    60   7.5  
Acquisitions
    61   7.6  
Restricted Payments
    61   7.7  
Transactions with Affiliates
    62   7.8  
Lines of Business
    62   7.9  
Limitation on Certain Restrictions
    62   7.10  
No Other Negative Pledges
    63   7.11  
Investments in Subsidiaries
    63   7.12  
Fiscal Year
    63   7.13  
Accounting Changes
    64      
 
        ARTICLE VIII
   
 
        EVENTS OF DEFAULT
   
 
        8.1  
Events of Default
    64   8.2  
Remedies: Termination of Commitments, Acceleration, etc.
    66   8.3  
Remedies: Set-Off
    66      
 
        ARTICLE IX
   
 
        THE ADMINISTRATIVE AGENT
   
 
        9.1  
Appointment and Authority
    67   9.2  
Rights as a Lender
    67   9.3  
Exculpatory Provisions
    67   9.4  
Reliance by Administrative Agent
    68   9.5  
Delegation of Duties
    69   9.6  
Resignation of Administrative Agent
    69   9.7  
Non-Reliance on Administrative Agent and Other Lenders
    69   9.8  
No Other Duties, Etc.
    70   9.9  
Guaranty Matters
    70  

iii 



--------------------------------------------------------------------------------



 



                      Page      
 
        ARTICLE X
   
 
        MISCELLANEOUS
   
 
        10.1  
Expenses; Indemnity; Damage Waiver
    70   10.2  
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
    72   10.3  
Waiver of Jury Trial
    72   10.4  
Notices; Effectiveness; Electronic Communication
    73   10.5  
Amendments, Waivers, etc.
    73   10.6  
Successors and Assigns
    75   10.7  
No Waiver
    78   10.8  
Survival
    78   10.9  
Severability
    79   10.10  
Construction
    79   10.11  
Confidentiality
    79   10.12  
Counterparts; Integration; Effectiveness
    80   10.13  
Disclosure of Information
    80   10.14  
USA Patriot Act Notice
    80      
 
        ARTICLE XI
   
 
        THE GUARANTY
   
 
        11.1  
The Guaranty
    80   11.2  
Guaranty Unconditional
    80   11.3  
Duty Only Upon Payment in Full; Reinstatement in Certain Circumstances
    81   11.4  
Waiver by the Parent
    81   11.5  
Subrogation
    82   11.6  
Stay of Acceleration
    82   11.7  
Continuing Guaranty; Assignments
    82  

iv 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Form of Note
Exhibit B-1
  Form of Notice of Borrowing
Exhibit B-2
  Form of Notice of Conversion/Continuation
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Assignment and Assumption
Exhibit E
  Form of Guaranty
Exhibit F
  Form of Financial Condition Certificate

SCHEDULES

     
Schedule 1.1(a)
  Commitments and Notice Addresses
Schedule 4.1
  Jurisdictions of Organization
Schedule 4.4
  Consents and Approvals
Schedule 4.5
  Litigation Matters
Schedule 4.7
  Subsidiaries
Schedule 4.19
  Material Contracts
Schedule 7.2
  Indebtedness
Schedule 7.3
  Liens
Schedule 7.8
  Transactions with Affiliates

v 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of the 9th day of April, 2009, is made
among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Parent”), ICE
US TRUST LLC, a limited purpose New York trust and indirect Subsidiary of Parent
(“ICE Trust”, and together with the Parent the “Borrowers”, and each a
“Borrower”), the Lenders (as hereinafter defined), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (as hereinafter defined) for the Lenders
(“Wachovia”), and BANK OF AMERICA, N.A., as Syndication Agent for the Lenders
(“BofA”).
BACKGROUND STATEMENT
     The Borrowers have requested that the Lenders make available to the
Borrowers a revolving credit facility in the aggregate principal amount of
$300,000,000. The Borrowers will use the proceeds of these facilities as
provided in Section 5.5. The Lenders are willing to make available to the
Borrowers the revolving credit facility described herein subject to and on the
terms and conditions set forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “Account Designation Letter” means a letter from a Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of such
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which such Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which a Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.

 



--------------------------------------------------------------------------------



 



     “Acquisition Amount” means, with respect to any Acquisition, the sum
(without duplication) of (i) the amount of cash paid as purchase price by the
Parent and its Subsidiaries in connection with such Acquisition, (ii) the value
of all Capital Stock issued or given as purchase price by the Parent and its
Subsidiaries in connection with such Acquisition (as determined by the parties
thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by the
Parent and its Subsidiaries in connection with such Acquisition, (iv) all
amounts paid in respect of noncompetition agreements, consulting agreements and
similar arrangements entered into in connection with such Acquisition, (v) all
amounts paid in respect of any earnout obligations or similar deferred or
contingent purchase price obligations of the Parent or any of its Subsidiaries
incurred or created in connection with such Acquisition and (vi) the aggregate
fair market value of all other real, mixed or personal property paid as purchase
price by the Parent and its Subsidiaries in connection with such Acquisition.
     “Additional Commitment” has the meaning given to such term in
Section 2.19(b).
     “Additional Lender” has the meaning given to such term in Section 2.19(a).
     “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan,
a rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Percentage for LIBOR Loans as in effect at such time.
     “Administrative Agent” means Wachovia, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity.
     “Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an “Affiliate” of any Credit Party.
     “Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.
     “Applicable Percentage” means, at any time from and after the Closing Date,
the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(b), in each case
as determined under the following matrix with reference to the Total Leverage
Ratio, but subject to Section 5.1(c):

2



--------------------------------------------------------------------------------



 



                                      Applicable   Applicable   Applicable      
  LIBOR   Base Rate   Commitment Tier   Total Leverage Ratio   Margin   Margin  
Fee Rate    
 
                        I  
Less than 1.0 to 1.0
    2.50 %     1.50 %     0.50 % II  
Less than 1.50 to 1.0 but greater than or equal to 1.0 to 1.0
    3.00 %     2.00 %     0.60 % III  
Less than 2.0 to 1.0 but greater than or equal to 1.50 to 1.0
    3.50 %     2.50 %     0.70 % IV  
Greater than or equal to 2.0 to 1.0
    4.50 %     3.50 %     0.90 %

     On each Adjustment Date (as hereinafter defined), the Applicable Percentage
for all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Total Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Parent shall have failed to deliver any of the financial
statements as required by Sections 5.1(a) or 5.1(b), as the case may be, or the
Compliance Certificate as required by Section 5.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Tier IV above
(notwithstanding the actual Total Leverage Ratio). For purposes of this
definition, “Adjustment Date” means, with respect to any Reference Period of the
Parent beginning with the Reference Period ending as of the last day of the
first fiscal quarter of fiscal year 2009, the day (or, if such day is not a
Business Day, the next succeeding Business Day) of delivery by the Parent in
accordance with Section 5.1(a) or Section 5.1(b), as the case may be, of
(i) financial statements as of the end of and for such Reference Period and
(ii) a duly completed Compliance Certificate with respect to such Reference
Period. From the Closing Date until the first Adjustment Date requiring a change
in any Applicable Percentage as provided herein, each Applicable Percentage
shall be based on Tier I above.
     “Applicable Period” has the meaning set forth in Section 5.1(c).
     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
     “Arrangers” mean Wachovia Capital Markets, LLC, Banc of America Securities
LLC and their respective successors.
     “Asset Disposition” means any sale, assignment, lease, conveyance, transfer
or other disposition by the Parent or any of its Subsidiaries (whether in one or
a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of its Subsidiaries).

3



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of a Credit Party, any officer of such Credit Party
duly authorized by resolution of its board of directors or other governing body
to take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.
     “Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.
     “Bankruptcy Event” means the occurrence of an event specified in
Section 8.1(f) or Section 8.1(g).
     “Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per annum,
as adjusted to conform to changes as of the opening of business on the date of
any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for an
Interest Period of 1 month plus 1.5%, as adjusted to conform to changes as of
the opening of business on the date of any such change of such LIBOR Rate.
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
     “BofA” means Bank of America, N.A.
     “Borrowers” has the meaning given to such term in the introductory
paragraph hereof.
     “Borrowing” means the incurrence by a Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Type and, in the case of LIBOR
Loans, as to which a single Interest Period is in effect.
     “Borrowing Date” means, with respect to any Borrowing, the date upon which
such Borrowing is made.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.

4



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means, for any period, the aggregate amount (whether
paid in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Parent and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, (ii) for
replacements and substitutions for capital assets, to the extent made with
proceeds from the sale, exchange or other disposition of assets as permitted
under Sections 7.4(i) or 7.4(iii), or (iii) included within the Acquisition
Amount of any Permitted Acquisition.
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease
of such Person, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
     “Capitalized Software Development Costs” means those capitalized costs both
internal and external, direct and incremental, incurred related to software
developed or obtained for internal use in accordance with AICPA Statement of
Position 98-1 “Accounting for Costs of Computer Software Developed or Obtained
for Internal Use.”
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 180 days from the date of acquisition
and, at the time of acquisition, having a rating of at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., (iii) time deposits and
certificates of deposit maturing within 180 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof (y) that has combined capital and surplus of at
least $500,000,000 or (z) that has (or is a subsidiary of a bank holding company
that has) a long-term unsecured debt rating of at least A or the equivalent
thereof by Standard & Poor’s Ratings Services or at least A2 or the equivalent
thereof by Moody’s Investors Service, Inc., (iv) repurchase obligations with a
term not exceeding thirty (30) days with respect to underlying securities of the
types described in clause (i) above entered into with any bank or trust company
meeting the qualifications specified

5



--------------------------------------------------------------------------------



 



in clause (iii) above, and (v) money market funds at least ninety-five percent
(95%) of the assets of which are continuously invested in securities of the
foregoing types.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means (i) any Person or group of Persons acting in
concert as a partnership or other group shall have become, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, the beneficial owner of outstanding Capital Stock of the Parent
having 35% or more of the Total Voting Power of the Parent or (ii) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (a) nominated by the board
of directors of the Parent nor (b) appointed by directors so nominated.
     “Closing Date” means the date upon which each of the conditions set forth
in Sections 3.1 and 3.2 shall have been satisfied or waived in accordance with
the terms of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     “Commitment” means, with respect to any Lender at any time, the commitment
of such Lender to make Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Commitment” or, if such Lender has entered
into one or more Assignment and Assumptions, the amount set forth for such
Lender at such time in the Register maintained by the Administrative Agent
pursuant to Section 10.6(c) as such Lender’s “Commitment,” in either case, as
such amount may be reduced at or prior to such time pursuant to the terms
hereof.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.
     “Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, and (D) extraordinary losses or charges, all
to the extent taken into account in the calculation of Consolidated Net Income
for such Reference Period and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income and (B) noncash credits
increasing income for such period, all to the extent taken into account in the
calculation of Consolidated Net Income for such period.
     “Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Parent and its
Subsidiaries for such Reference Period in respect of Total Funded Debt
(including, without limitation, all such interest expense accrued or capitalized
during such Reference Period, whether or not actually paid during such

6



--------------------------------------------------------------------------------



 



Reference Period), determined on a consolidated basis in accordance with GAAP,
and (ii) all recurring unused commitment fees and other ongoing fees in respect
of Total Funded Debt (including the unused fees provided for under Section 2.9)
paid, accrued or capitalized by the Parent and its Subsidiaries during such
Reference Period.
     “Consolidated Net Income” means, for any Reference Period, net income (or
loss) for the Parent and its Subsidiaries for such Reference Period, determined
on a consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Parent
(or is accounted for by the Parent by the equity method of accounting) except to
the extent of actual payment of cash dividends or distributions by such Person
to the Parent or any Subsidiary of the Parent during such period, (ii) the net
income (or loss) of any other Person acquired by, or merged with, the Parent or
any of its Subsidiaries for any period prior to the date of such acquisition,
and (iii) the net income of any Subsidiary of the Parent to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income is not at the time permitted by operation of the terms of its
charter, certificate of incorporation or formation or other constituent document
or any agreement or instrument (other than a Credit Document) or Requirement of
Law applicable to such Subsidiary.
     “Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit C.
     “Credit Documents” means this Agreement, the Notes, the Fee Letters, the
Guaranty, and all other agreements, instruments, documents and certificates now
or hereafter executed and delivered to the Administrative Agent or any Lender by
or on behalf of the Borrowers or any other Credit Party with respect to this
Agreement, in each case as amended, modified, supplemented or restated from time
to time.
     “Credit Parties” means the each of the Borrowers and Subsidiary Guarantors,
and their respective successors.
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

7



--------------------------------------------------------------------------------



 



     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender, as determined in good faith by the
Administrative Agent, that (i) has failed (which failure has not been cured) to
fund any Loan, (ii) has notified any Borrower or the Administrative Agent in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (iii) has
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans, (iv) has failed to pay to the
Administrative Agent or any Lender when due an amount owed by such Lender
pursuant to the terms of this Agreement, unless such amount is subject to a good
faith dispute or such failure has been cured, or (v) (a) has become or is
insolvent or has a parent company that has become or is insolvent or (b) has
become the subject of a proceeding under any Debtor Relief Law, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a proceeding under any Debtor Relief Law, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
     “Dollars” or “$” means dollars of the United States of America.
     “Domestic Subsidiary” means any Subsidiary of the Parent organized under
the laws of any jurisdiction within the United States.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, allegations,
notices of noncompliance or violation, investigations by a Governmental
Authority, or proceedings (including, without limitation, administrative,
regulatory and judicial proceedings) relating in any way to any Hazardous
Substance, any actual or alleged violation of or liability under any
Environmental Law or any permit issued, or any approval given, under any
Environmental Law (collectively, “Claims”), including, without limitation,
(i) any and all Claims by Governmental Authorities for

8



--------------------------------------------------------------------------------



 



enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from any Hazardous Substance or
arising from alleged injury or threat of injury to human health or the
environment.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, the Parent or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Parent or any ERISA Affiliate of notice from a Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA, (iii) the distribution by the Parent or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Parent or any ERISA Affiliate of a notice from any Multiemployer Plan that such
action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon the
Parent or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, or
the imposition or threatened imposition of any Lien upon any assets of a
Borrower or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Plan, (vii) the engaging in or
otherwise becoming liable for a nonexempt Prohibited Transaction by the Parent
or any ERISA Affiliate, or a violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary of any Plan for which the Parent or any of its
ERISA Affiliates may be directly or indirectly liable, (viii) the occurrence
with respect to any Plan of any “accumulated funding deficiency” (within the
meaning of Section

9



--------------------------------------------------------------------------------



 



302 of ERISA and Section 412 of the Code), whether or not waived, (ix) with
respect to plan years beginning prior to January 1, 2008, the adoption of an
amendment to any Plan that, pursuant to Section 307 of ERISA, would require the
provision of security to such Plan by the Parent or an ERISA Affiliate, or
(x) with respect to plan years beginning on or after the PPA 2006 Effective
Date, the incurrence of an obligation to provide a notice under Section 101(j)
of ERISA, the adoption of an amendment which may not take effect due to the
application of Section 436(c)(1) of the Code or Section 206(g)(2)(A) of ERISA,
or the payment of a contribution in order to satisfy the requirements of
Section 436(c)(2) of the Code or Section 206(g)(2)(B) of ERISA.
     “Event of Default” has the meaning given to such term in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of a Borrower hereunder, (i) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (ii) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
a Borrower is located and (iii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Parent under Section 2.18(a)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.16(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from a Borrower with respect to such withholding tax pursuant
to Section 2.16(a).
     “Existing Credit Facility” has the meaning set forth in Section 3.1(c).
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

10



--------------------------------------------------------------------------------



 



     “Fee Letters” means the Joint Fee Letter and the Wachovia Fee Letter.
     “Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit F, together with the
attachments thereto.
     “Financial Officer” means, with respect to any Borrower, the chief
financial officer, vice president — finance, principal accounting officer or
treasurer of such Borrower.
     “fiscal quarter” or “FQ” means a fiscal quarter of the Parent and its
Subsidiaries.
     “fiscal year” or “FY” means a fiscal year of the Parent and its
Subsidiaries.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.
     “Foreign Subsidiary” means any Subsidiary of the Parent that is not a
Domestic Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantor” means (i) any Wholly-Owned Subsidiary of the Parent that is a
guarantor of the Obligations under the Guaranty (or under another guaranty
agreement in form and substance satisfactory to the Administrative Agent) and
(ii) the Parent with respect to its undertakings in Article XI hereof.
     “Guaranty” means (i) a guaranty agreement made by the Guarantors in favor
of the Administrative Agent and the Lenders, in substantially the form of
Exhibit E, as amended, modified, restated or supplemented from time to time and
(ii) the undertakings of the Parent in Article XI hereof.
     “Guaranty Fund” means any fund set up by (i) ICE Clear US pursuant to
Section 5.4 of its by-laws, (ii) ICE Clear Europe, (iii) The Clearing
Corporation, (iv) ICE US Trust, (v) ICE Clear Canada, and (vi) such other
clearing houses owned and operated by the Borrower in the

11



--------------------------------------------------------------------------------



 



future, in each case in which its clearing members make deposits to secure the
obligations of its clearing members and which is used to cover the losses
sustained by such Person as a result of the default of any such clearing member.
     “Guaranty Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to the Parent and its
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guaranty Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by such guaranteeing
Person in good faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.
     “Hedge Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Hedge Agreement with the Borrower or any
Subsidiary, which Hedge

12



--------------------------------------------------------------------------------



 



Agreement is required or permitted under this Agreement to be entered into by
the Borrower, or any former Lender or any Affiliate of any former Lender in its
capacity as a counterparty to any such Hedge Agreement entered into prior to the
date such Person or its Affiliate ceased to be a Lender.
     “ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and
an indirect Wholly-Owned Subsidiary of the Borrower.
     “ICE Clear Europe” means ICE Clear Europe Limited, a private limited
company incorporated in England and Wales and an indirect Wholly-Owned
Subsidiary of the Borrower.
     “ICE Clear Europe Payment Services Agreement” shall mean the Payment
Services Agreement between ICE Clear Europe and Citibank, N.A., London Branch,
in a form reasonably acceptable to the Administrative Agent, for the purpose of
providing an intraday liquidity line of credit to handle timing differences
between receipts from and payments to clearing house members, and any renewal,
replacement, refinancing or extension of such Indebtedness that does not
increase the outstanding principal amount thereof.
     “ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).
     “ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation
and an indirect Wholly-Owned Subsidiary of the Borrower.
     “ICE US Trust” means ICE US Trust LLC, a New York limited liability trust
company and a Subsidiary of the Borrower.
     “Increasing Lender” has the meaning given to such term in Section 2.19(a).
     “Indebtedness” means, with respect to any Person (without duplication),
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments, or
upon which interest payments are customarily made, (iii) the maximum stated or
face amount of all surety bonds, letters of credit and bankers’ acceptances
issued or created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (iv) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade payables incurred in the ordinary course of business and not
more than 90 days past due), (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all Capital Lease Obligations of such Person,
(vii) all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any

13



--------------------------------------------------------------------------------



 



partnership or unincorporated joint venture in which such Person is a general
partner or joint venturer to the extent such Person is liable therefor or
(B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Intellectual Property” means (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names,
(vii) all technology, know-how, processes and other proprietary rights, and
(viii) all licenses or other agreements to or from third parties regarding any
of the foregoing.
     “Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period less Capital Expenditures and Capitalized Software
Development Costs to (ii) Consolidated Interest Expense for such Reference
Period.
     “Interest Period” has the meaning given to such term in Section 2.10.
     “Investments” has the meaning given to such term in Section 7.11.
     “Joint Fee Letter” means the letter from Wachovia, Wachovia Capital
Markets, LLC, BofA and Banc of America Securities LLC, to the Parent, dated
February 18, 2009, relating to certain fees payable by the Parent in respect of
the transactions contemplated by this Agreement, as amended, modified, restated
or supplemented from time to time.
     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 2.18(a) or
Section 10.6, and their respective successors and assigns.
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the
Borrowers and the Administrative Agent. A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types of Loans, and, with respect to LIBOR Loans, such
office may be a domestic or foreign branch or Affiliate of such Lender.

14



--------------------------------------------------------------------------------



 



     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
an amount substantially equal to the amount of Wachovia’s LIBOR Loan comprising
part of such Borrowing, by (ii) the amount equal to 1.00 minus the Reserve
Requirement (expressed as a decimal) for such Interest Period.
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
     “Loans” has the meaning given to such term in Section 2.1.
     “Margin Stock” has the meaning given to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (i) the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Parent and its
Subsidiaries, taken as a whole, (ii) the ability of the Credit Parties, taken as
a whole, to perform their respective obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder and thereunder.
     “Material Contract” has the meaning given to such term in Section 4.19.
     “Maturity Date” means the date 364 days following the Closing Date.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate makes, is
making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means, in the case of any Asset Disposition, the
aggregate cash proceeds received by any Credit Party in respect thereof, less
(i) reasonable fees and out-of-pocket expenses payable by Parent or any of its
Subsidiaries in connection therewith, (ii) taxes paid or payable as a result
thereof, and (iii) the amount required to retire Indebtedness to the extent such
Indebtedness is secured by Liens on the subject property; it being understood
that the

15



--------------------------------------------------------------------------------



 



term “Net Cash Proceeds” shall include, as and when received, any cash received
upon the sale or other disposition of any non-cash consideration received by any
Credit Party in respect of any of the foregoing events.
     “New Credit Facility” has the meaning set forth in Section 3.1(e).
     “Nonconsenting Lender” means any Lender that does not approve a consent,
waiver or amendment to any Credit Document requested by the Parent or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.
     “Non-Wholly-Owned Subsidiary” has the meaning given to such term in
Section 7.11.
     “Note” means, with respect to any Lender requesting the same, the
promissory note of the Borrowers in favor of such Lender evidencing the Loans
made by such Lender pursuant to Section 2.1, in substantially the form of
Exhibit A, together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.
     “Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to any Borrower seeking relief under any applicable federal and state
laws pertaining to bankruptcy, reorganization, arrangement, moratorium,
readjustment of debts, dissolution, liquidation or other debtor relief,
specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding) on the Loans and all fees,
expenses, indemnities and other obligations owing, due or payable at any time by
any Borrower or any Subsidiary Guarantor to the Administrative Agent, any Lender
or any other Person entitled thereto, under this Agreement or any of the other
Credit Documents, and all payment and other obligations owing or payable at any
time by any Borrower to any Hedge Party under or in connection with any Hedge
Agreement to fix or limit interest rates payable by such Borrower in respect of
any Loans, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
     “Participant” has the meaning given to such term in Section 10.6(d).

16



--------------------------------------------------------------------------------



 



     “Parent” has the meaning given to such term in the introductory paragraph
hereof.
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrowers for such purpose from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
     “Permitted Acquisition” means any Acquisition permitted to be consummated
pursuant to the terms in Section 7.5.
     “Permitted Asset Disposition” means any Asset Disposition permitted under
Section 7.4(iv).
     “Permitted Liens” has the meaning given to such term in Section 7.3.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Parent or any ERISA Affiliate
may have any liability.
     “PPA 2006 Effective Date” means, with respect to any Plan, except as
hereinafter provided, the first day of the first plan year beginning on or after
January 1, 2008. However, solely with respect to a Plan maintained pursuant to
one or more collective bargaining agreements between employee representatives
and one or more employers ratified before January 1, 2008, such term means the
first day of the first plan year beginning on or after the earlier of (A) and
(B), where: (A) is the later of (x) the date on which the last collective
bargaining agreement relating to the Plan terminates (determined without regard
to any extension thereof agreed to after August 17, 2006), or (y) the first day
of the first plan year beginning on or after January 1, 2008; and (B) is
January 1, 2010.
     “Pro Forma Basis” has the meaning given to such term in Section 1.3(b).
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

17



--------------------------------------------------------------------------------



 



     “Projections” has the meaning given to such term in Section 4.11(b).
     “Realty” means all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.
     “Reference Period” with respect to any date of determination, means (except
as may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Parent immediately preceding such date or, if such date is
the last day of a fiscal quarter, the period of four consecutive fiscal quarters
ending on such date.
     “Register” has the meaning given to such term in Section 10.6(c).
     “Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Code or
Section 302 of ERISA, regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code), (ii) any such “reportable event” subject to
advance notice to the PBGC under Section 4043(b)(3) of ERISA, (iii) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (iv) a cessation of operations
described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders holding outstanding
Loans and Unutilized Commitments (or, after the termination of the Commitments,
outstanding Loans) representing at least a majority of the aggregate, at such
time, of all outstanding Loans and Unutilized Commitments (or, after the
termination of the Commitments, all outstanding Loans), provided that the
Commitment of, and the portion of the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority or any Self-Regulatory
Organization, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents.
     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board,

18



--------------------------------------------------------------------------------



 



applied for determining the maximum reserve requirements (including, without
limitation, basic, supplemental, marginal and emergency reserves) applicable to
Wachovia under Regulation D with respect to “Eurocurrency liabilities” within
the meaning of Regulation D, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding.
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, any
executive officer, or any other Financial Officer of such Credit Party, and any
other officer or similar official thereof responsible for the administration of
the obligations of such Credit Party in respect of this Agreement or any other
Credit Document.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “Self Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or more of
its other Subsidiaries or a combination thereof (irrespective of whether, at the
time, securities of any other class or classes of any such corporation or other
Person shall or might have voting power by reason of the happening of any
contingency). When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Parent.
     “Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the
Parent.
     “Target” has the meaning given to such term in Section 5.10(a)(i).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Terminating Liquidity Facility” has the meaning set forth in
Section 3.1(d).

19



--------------------------------------------------------------------------------



 



     “Termination Date” means the Maturity Date or such earlier date of
termination of the Commitments pursuant to Section 2.5 or Section 8.2.
     “The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.
     “Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP.
     “Total Leverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt
as of such date to (ii) Consolidated EBITDA for such Reference Period.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
     “Type” has the meaning given to such term in Section 2.2(a).
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Unutilized Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time less the aggregate principal amount of all
Loans made by such Lender that are outstanding at such time.
     “Wachovia” means Wachovia Bank, National Association, and its successors
and assigns.
     “Wachovia Fee Letter” means the letter from Wachovia and Wachovia Capital
Markets, LLC, to the Parent, dated February 18, 2009, relating to certain fees
payable by the Parent in respect of the transactions contemplated by this
Agreement, as amended, modified, restated or supplemented from time to time.
     “Wholly-Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding any
directors’ qualifying shares and shares required to be held by foreign
nationals, in the case of a Foreign Subsidiary) is owned, directly or
indirectly, by such Person.
     1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all

20



--------------------------------------------------------------------------------



 



financial statements required to be delivered hereunder shall be prepared in
accordance with, GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Parent and its Subsidiaries delivered
to the Lenders prior to the Closing Date; provided that if the Parent notifies
the Administrative Agent that it wishes to amend any financial covenant in
Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrowers that the
Required Lenders wish to amend Article VI for such purpose), then the Borrowers’
compliance with such covenant shall be determined on the basis of GAAP as in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrowers and the Required Lenders.
     1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) Notwithstanding the foregoing, calculations to determine compliance by
the Borrowers for any period with the Total Leverage Ratio covenant as set forth
in Article VI, and calculations of the financial covenants contained in
Article VI to determine whether a condition to a Permitted Acquisition,
Permitted Asset Disposition, permitted incurrence of Indebtedness or other
transaction has been met, shall be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, Asset Disposition,
incurrence of Indebtedness or other transaction (each, a “transaction”)
occurring during such period (or proposed to be consummated, as the case may be)
as if such transaction had occurred as of the first day of such period, in
accordance with the following:
     (i) any Indebtedness incurred or assumed by any Credit Party in connection
with any transaction (including any Indebtedness of a Person acquired in a
Permitted Acquisition that is not retired or repaid in connection therewith)
shall be deemed to have

21



--------------------------------------------------------------------------------



 



been incurred or assumed as of the first day of the applicable period (and if
such Indebtedness has a floating or formula rate, such Indebtedness shall, for
purposes of such determination, have an implied rate of interest during the
applicable period determined by utilizing the rate of interest that is or would
be in effect with respect to such Indebtedness as of the date of determination);
     (ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable period;
     (iii) with respect to any Permitted Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Parent and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable
period, provided that such income statement and balance sheet items are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent, and (B) operating expense reductions, cost savings
and other pro forma adjustments attributable to such Permitted Acquisition may
be included to the extent that such adjustments (y) would be permitted pursuant
to Article XI of Regulation S-X under the Securities Act (irrespective of
whether either Borrower is subject thereto) or (z) have been approved in writing
by the Administrative Agent; and
     (iv) with respect to any Permitted Asset Disposition, income statement
items (whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable period.
ARTICLE II
AMOUNT AND TERMS OF THE LOANS
     2.1 Commitments. Each Lender severally agrees, subject to and on the terms
and conditions of this Agreement, to make loans (each, a “Loan,” and
collectively, the “Loans”) to any Borrower (on a several basis), from time to
time on any Business Day during the period from and including the Closing Date
to but not including the Termination Date, in an aggregate principal amount at
any time outstanding not exceeding its Commitment; provided that no Borrowing of
Loans shall be made if, immediately after giving effect thereto (y) the
aggregate Loans would exceed the aggregate Commitments at such time or (z) the
aggregate Loans made to ICE Trust would exceed $100,000,000. Subject to and on
the terms and conditions of this Agreement, each Borrower may borrow, repay and
reborrow its Loans.
     2.2 Borrowings.
     (a) The Loans shall, at the option of the applicable Borrower and subject
to the terms and conditions of this Agreement, be either Base Rate Loans or
LIBOR Loans (each, a “Type” of Loan), provided that all Loans comprising the
same Borrowing shall, unless otherwise specifically provided herein, be of the
same Type.

22



--------------------------------------------------------------------------------



 



     (b) In order to make a Borrowing (other than Borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section 2.11), the applicable Borrower will give the Administrative Agent
written notice not later than 11:00 a.m., Charlotte time, three (3) Business
Days prior to each Borrowing to be comprised of LIBOR Loans and not later than
10:00 a.m., Charlotte time, on the Business Day of any Borrowing to be comprised
of Base Rate Loans; provided, however, that requests for the Borrowing of any
Loans to be made on the Closing Date may, at the discretion of the
Administrative Agent, be given with less advance notice than as specified
hereinabove. Each such notice (each, a “Notice of Borrowing”) shall be
irrevocable, shall be given in the form of Exhibit B-1 and shall specify (1) the
aggregate principal amount and initial Type of the Loans to be made pursuant to
such Borrowing, (2) in the case of a Borrowing of LIBOR Loans, the initial
Interest Period to be applicable thereto, and (3) the requested Borrowing Date,
which shall be a Business Day. Upon its receipt of a Notice of Borrowing, the
Administrative Agent will promptly notify each applicable Lender of the proposed
Borrowing. Notwithstanding anything to the contrary contained herein:
     (i) the aggregate principal amount of each Borrowing comprised of Base Rate
Loans shall not be less than $3,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof (or, in the case of a Borrowing of Loans, if less,
in the amount of the aggregate Unutilized Commitments) or, if less, in the
amount of the aggregate Unutilized Commitments, and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
     (ii) if a Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, such Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and
     (iii) if a Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then such
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
     (c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing
Date, each applicable Lender will make available to the Administrative Agent at
the Payment Office an amount, in Dollars and in immediately available funds,
equal to the amount of the Loan or Loans to be made by such Lender. To the
extent such Lenders have made such amounts available to the Administrative Agent
as provided hereinabove, the Administrative Agent will make the aggregate of
such amounts available to the applicable Borrower in accordance with
Section 2.3(a) and in like funds as received by the Administrative Agent.
     2.3 Disbursements; Funding Reliance; Domicile of Loans.
     (a) Each Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of such Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. Each
Borrower may at any time deliver to the Administrative Agent an

23



--------------------------------------------------------------------------------



 



Account Designation Letter listing any additional accounts or deleting any
accounts listed in a previous Account Designation Letter.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and such Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by such Borrower, the Adjusted Base Rate. If such Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by any Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
     (c) The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 10.1(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any such
payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, purchase
its participation or to make any such payment required hereunder.
     (d) Each Lender may, at its option, make and maintain any Loan at, to or
for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect the obligation of each Borrower to repay its Loans
to or for the account of such Lender in accordance with the terms of this
Agreement.
     2.4 Evidence of Debt; Notes.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
     (b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period

24



--------------------------------------------------------------------------------



 



applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder in
respect of each such Loan and (iii) the amount of any sum received by the
Administrative Agent hereunder from each Borrower in respect of each such Loan
and each Lender’s share thereof.
     (c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall, to the extent
permitted by applicable law, be conclusive absent manifest error of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of each Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.
     (d) The Loans made by each Lender shall, if requested by the applicable
Lender (which request shall be made to the Administrative Agent), be evidenced
by a Note appropriately completed in substantially the form of Exhibit A
executed by the applicable Borrower and payable to the order of such Lender.
Each Note shall be entitled to all of the benefits of this Agreement and the
other Credit Documents and shall be subject to the provisions hereof and
thereof.
     2.5 Termination and Reduction of Commitments.
     (a) The Commitments shall be automatically and permanently terminated on
the Termination Date.
     (b) At any time and from time to time after the date hereof, upon not less
than five (5) Business Days’ prior written notice to the Administrative Agent,
the Borrowers may terminate in whole or reduce in part the aggregate Unutilized
Commitments, provided that any such partial reduction shall be in an aggregate
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof. The amount of any termination or reduction made
under this Section 2.5(b) may not thereafter be reinstated.
     (c) Each reduction of the Commitments pursuant to this Section 2.5 shall be
applied ratably among the Lenders according to their respective Commitments.
     2.6 Mandatory Payments.
     (a) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the aggregate outstanding principal of the Loans shall be due
and payable in full on the Maturity Date.
     (b) In the event that, at any time, the aggregate principal amount of the
Loans shall exceed the aggregate Commitments at such time (after giving effect
to any concurrent termination or reduction thereof), the Borrowers will
immediately prepay the Loans in the amount of such excess.

25



--------------------------------------------------------------------------------



 



     2.7 Voluntary Prepayments.
     (a) At any time and from time to time, each Borrower shall have the right
to prepay the Loans made to it, in whole or in part, without premium or penalty
(except as provided in clause (iii) below), upon written notice given to the
Administrative Agent not later than 11:00 a.m., Charlotte time, three
(3) Business Days prior to each intended prepayment of LIBOR Loans and one
(1) Business Day prior to each intended prepayment of Base Rate Loans, provided
that (i) each partial prepayment of LIBOR Loans shall be in an aggregate
principal amount of not less than $5,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, and each partial prepayment of Base
Rate Loans shall be in an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof, (ii) no
partial prepayment of LIBOR Loans made pursuant to any single Borrowing shall
reduce the aggregate outstanding principal amount of the remaining LIBOR Loans
under such Borrowing to less than $5,000,000 or to any greater amount not an
integral multiple of $1,000,000 in excess thereof, and (iii) unless made
together with all amounts required under Section 2.17 to be paid as a
consequence of such prepayment, a prepayment of a LIBOR Loan may be made only on
the last day of the Interest Period applicable thereto. Each such notice shall
specify the proposed date of such prepayment and the aggregate principal amount
and Type of the Loans to be prepaid (and, in the case of LIBOR Loans, the
Interest Period of the Borrowing pursuant to which made), and shall be
irrevocable and shall bind the applicable Borrower to make such prepayment on
the terms specified therein. Loans prepaid pursuant to this Section 2.7(a) may
be reborrowed, subject to the terms and conditions of this Agreement. In the
event the Administrative Agent receives a notice of prepayment under this
Section, the Administrative Agent will give prompt notice thereof to the
Lenders; provided that if such notice has also been furnished to the Lenders,
the Administrative Agent shall have no obligation to notify the Lenders with
respect thereto.
     (b) Each prepayment of the Loans made pursuant to Section 2.7(a) shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each.
     2.8 Interest.
     (a) Subject to Section 2.8(b), each Borrower will pay interest in respect
of the unpaid principal amount of each Loan made to it, from the date of
Borrowing thereof until such principal amount shall be paid in full, (i) at the
Adjusted Base Rate, as in effect from time to time during such periods as such
Loan is a Base Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from
time to time during such periods as such Loan is a LIBOR Loan.
     (b) Upon the occurrence and during the continuance of any Event of Default
under Sections 8.1(a), 8.1(f), or 8.1(g) and (at the election of the Required
Lenders) upon the occurrence and during the continuance of any other Event of
Default, all outstanding principal amounts of the Loans and, to the greatest
extent permitted by law, all interest accrued on the Loans and all other accrued
and outstanding fees and other amounts hereunder, shall bear interest at a rate
per annum equal to the interest rate applicable from time to time thereafter to
such Loans plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate plus 2%), and, in
each case, such default interest shall be payable on demand. To the greatest
extent permitted by law, interest shall continue to accrue

26



--------------------------------------------------------------------------------



 



after the filing by or against any Borrower of any petition seeking any relief
in bankruptcy or under any law pertaining to insolvency or debtor relief.
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows:
     (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided hereinbelow), in arrears on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date; provided, that in the event the Loans are repaid or prepaid in full and
the Commitments have been terminated, then accrued interest in respect of all
Base Rate Loans shall be payable together with such repayment or prepayment on
the date thereof;
     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears (y) on the last Business Day of the Interest
Period applicable thereto (subject to the provisions of Section 2.10(iv)) and
(z) in addition, in the case of a LIBOR Loan with an Interest Period having a
duration of six months or longer, on each date on which interest would have been
payable under clause (y) above had successive Interest Periods of three months’
duration been applicable to such LIBOR Loan; provided, that in the event all
LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in full,
then accrued interest in respect of such LIBOR Loans shall be payable together
with such repayment or prepayment on the date thereof; and
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     (e) The Administrative Agent shall promptly notify the applicable Borrower
and the Lenders upon determining the interest rate for each Borrowing of LIBOR
Loans after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide such Borrower
or the Lenders with any such notice shall neither affect any obligations of

27



--------------------------------------------------------------------------------



 



the Borrowers or the Lenders hereunder nor result in any liability on the part
of the Administrative Agent to the Borrowers or any Lender. Each such
determination (including each determination of the Reserve Requirement) shall,
absent manifest error, be conclusive absent manifest error and binding on all
parties hereto.
     2.9 Fees. The Parent agrees to pay:
     (a) To Wachovia, for its own account, the administrative fee required under
the Wachovia Fee Letter to be paid to Wachovia, in the amounts due and at the
times due as required by the terms thereof; and
     (b) To the Administrative Agent, for the account of each Lender, a
commitment fee for each calendar quarter (or portion thereof) for the period
from and including the Closing Date to but excluding the Termination Date, at a
per annum rate equal to the Applicable Percentage in effect for such fee from
time to time during such quarter on such Lender’s ratable share (based on the
proportion that its Commitment bears to the aggregate Commitments) of the
average daily aggregate Unutilized Commitments (excluding clause (ii) of the
definition thereof for purposes of this Section 2.9(b) only), payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Closing Date, and (ii) on the Termination Date.
     2.10 Interest Periods. Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
comprised of Base Rate Loans to be converted into, or LIBOR Loans to be
continued as, LIBOR Loans, the applicable Borrower shall have the right to
elect, pursuant to such notice, the interest period (each, an “Interest Period”)
to be applicable to such LIBOR Loans, which Interest Period shall, at the option
of such Borrower, be a one, two, three or six-month period; provided, however,
that:
     (i) all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
     (ii) the initial Interest Period for any LIBOR Loan shall commence on the
date of the Borrowing of such LIBOR Loan (including the date of any continuation
of, or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
     (iii) LIBOR Loans may not be outstanding under more than five (5) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
     (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
     (v) a Borrower may not select any Interest Period that expires after the
Maturity Date, with respect to Loans that are to be maintained as LIBOR Loans;

28



--------------------------------------------------------------------------------



 



     (vi) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
     (vii) a Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
     2.11 Conversions and Continuations.
     (a) The applicable Borrower shall have the right, on any Business Day
occurring on or after the Closing Date, to elect (i) to convert all or a portion
of the outstanding principal amount of any Base Rate Loans into LIBOR Loans, or
to convert any LIBOR Loans, the Interest Periods for which end on the same day,
into Base Rate Loans, or (ii) upon the expiration of any Interest Period, to
continue all or a portion of the outstanding principal amount of any LIBOR
Loans, the Interest Periods for which end on the same day, for an additional
Interest Period, provided that (w) any such conversion of LIBOR Loans into Base
Rate Loans shall involve an aggregate principal amount of not less than
$3,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
any such conversion of Base Rate Loans into, or continuation of, LIBOR Loans
shall involve an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $5,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof,
(x) except as otherwise provided in Section 2.15(f), LIBOR Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto (and, in any event, if a LIBOR Loan is converted into a Base
Rate Loan on any day other than the last day of the Interest Period applicable
thereto, such Borrower will pay, upon such conversion, all amounts required
under Section 2.17 to be paid as a consequence thereof), and (y) no conversion
of Base Rate Loans into LIBOR Loans or continuation of LIBOR Loans shall be
permitted during the continuance of a Default or Event of Default.
     (b) A Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three
(3) Business Days prior to the intended effective date of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans and one (1) Business Day prior
to the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans. Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-2 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount and Type of the
Loans being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
any Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any of its outstanding LIBOR Loans, such LIBOR
Loans shall automatically be converted to Base Rate Loans upon the expiration of
the then current Interest Period applicable thereto (unless

29



--------------------------------------------------------------------------------



 



repaid pursuant to the terms hereof). In the event that any Borrower shall have
failed to select in a Notice of Conversion/Continuation the duration of the
Interest Period to be applicable to any conversion into, or continuation of, its
LIBOR Loans, then such Borrower shall be deemed to have selected an Interest
Period with a duration of one month.
     2.12 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by a Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment, as the case may be (except as otherwise expressly provided herein as to
payments required to be made directly to the Lenders) at the Payment Office
prior to 12:00 noon, Charlotte time, on the date payment is due. Any payment
made as required hereinabove, but after 12:00 noon, Charlotte time, shall be
deemed to have been made on the next succeeding Business Day. If any payment
falls due on a day that is not a Business Day, then such due date shall be
extended to the next succeeding Business Day (except that in the case of LIBOR
Loans to which the provisions of Section 2.10(iv) are applicable, such due date
shall be the next preceding Business Day), and such extension of time shall then
be included in the computation of payment of interest, fees or other applicable
amounts.
     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected). If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender.
     (c) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate

30



--------------------------------------------------------------------------------



 



determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     (d) All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans, 365/366 days, as the case may
be, or (ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.
     (e) Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:
     (i) first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents;
     (ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
     (iii) third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
     (iv) fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);
     (v) fifth, to the payment of the outstanding principal amount of the
Obligations;
     (vi) sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents and not
repaid; and
     (vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through
(vii) above.

31



--------------------------------------------------------------------------------



 



     2.13 Recovery of Payments.
     (a) Each Borrower agrees that to the extent such Borrower makes a payment
or payments to or for the account of the Administrative Agent or any Lender,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy, insolvency or
similar state or federal law, common law or equitable cause (whether as a result
of any demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender
are subsequently returned or repaid by the Administrative Agent to the
applicable Borrower, its representative or successor in interest, or any other
Person, whether by court order, by settlement approved by the Lender in
question, or pursuant to applicable Requirements of Law, such Lender will,
promptly upon receipt of notice thereof from the Administrative Agent, pay the
Administrative Agent such amount. If any such amounts are recovered by the
Administrative Agent from such Borrower, its representative or successor in
interest or such other Person, the Administrative Agent will redistribute such
amounts to the Lenders on the same basis as such amounts were originally
distributed.
     2.14 Pro Rata Treatment.
     (a) All fundings, continuations and conversions of Loans shall be made by
the Lenders pro rata on the basis of their respective Commitments (in the case
of the funding of Loans pursuant to Section 2.2) or on the basis of their
respective outstanding Loans (in the case of continuations and conversions of
Loans pursuant to Section 2.11, or in the event the Commitments have expired or
have been terminated), as the case may be from time to time. All payments on
account of principal of or interest on any Loans, fees or any other Obligations
owing to or for the account of any one or more Lenders shall be apportioned
ratably among such Lenders in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any

32



--------------------------------------------------------------------------------



 



payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Parent or any Subsidiary thereof (as to which the provisions of this
Section 2.14(b) shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.14(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.14(b) to share in the benefits of any recovery on such secured claim.
     2.15 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.16 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender, the applicable Borrower will pay to
such Lender, such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law affecting such Lender
or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Parent, or in the

33



--------------------------------------------------------------------------------



 



case of Loans made, the applicable Borrower, will pay to such Lender, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
     (c) A certificate of a Lender (which shall be in reasonable detail) setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as specified in Section 2.15(a) or Section 2.15(b) and delivered to the
Borrowers shall be conclusive absent manifest error. The Parent or the
applicable Borrower, as the case may be, shall pay such Lender, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their determination in good faith that the
rate of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrowers and the Lenders.
Upon such notice, (i) all then outstanding LIBOR Loans shall automatically, on
the expiration date of the respective Interest Periods applicable thereto
(unless then repaid in full), be converted into Base Rate Loans, (ii) the
obligation of the Lenders to make, to convert Base Rate Loans into, or to
continue, LIBOR Loans shall be suspended (including pursuant to the Borrowing to
which such Interest Period applies), and (iii) any Notice of Borrowing or Notice
of Conversion/Continuation given at any time thereafter with respect to LIBOR
Loans shall be deemed to be a request for Base Rate Loans, in each case until
the Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrowers and the Lenders.
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it

34



--------------------------------------------------------------------------------



 



unlawful for such Lender to make or to continue to make or maintain LIBOR Loans,
such Lender will forthwith so notify the Administrative Agent and the Borrowers.
Upon such notice, (i) each of such Lender’s then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Period
applicable thereto (or, to the extent any such LIBOR Loan may not lawfully be
maintained as a LIBOR Loan until such expiration date, upon such notice) and to
the extent not sooner prepaid, be converted into a Base Rate Loan, (ii) the
obligation of such Lender to make, to convert Base Rate Loans into, or to
continue, LIBOR Loans shall be suspended (including pursuant to any Borrowing
for which the Administrative Agent has received a Notice of Borrowing but for
which the Borrowing Date has not arrived), and (iii) any Notice of Borrowing or
Notice of Conversion/Continuation given at any time thereafter with respect to
LIBOR Loans shall, as to such Lender, be deemed to be a request for a Base Rate
Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrowers.
     2.16 Taxes.
     (a) Any and all payments by or on account of any obligation of any Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
     (b) Without limiting the provisions of Section 2.16(a), each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
     (c) Each Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate (which shall be in reasonable detail) as to the amount of such
payment or liability delivered to such Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by any Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by such Borrower or with
respect to which such Borrower has paid additional amounts pursuant to this
Section 2.16 if (i) such Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment,

35



--------------------------------------------------------------------------------



 



that it would not be disadvantaged, unduly burdened or prejudiced as a result of
such claim and (iii) such Borrower furnishes, upon request of the Administrative
Agent or such Lender, an opinion of tax counsel (such opinion and such counsel
to be reasonably acceptable to the Administrative Agent or such Lender) to the
effect that such Indemnified Taxes were wrongly or illegally imposed.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to such Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by such Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of such Borrower within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

36



--------------------------------------------------------------------------------



 



     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent or any Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which such Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 2.16(f) shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to a Borrower or any other Person.
     2.17 Compensation. Each Borrower will compensate each Lender upon demand
for all losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lender to fund or maintain LIBOR
Loans) that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan made to such Borrower does not occur on a date specified therefor in
a Notice of Borrowing or Notice of Conversion/Continuation, (ii) if any
repayment, prepayment or conversion of any LIBOR Loan made to such Borrower
occurs on a date other than the last day of an Interest Period applicable
thereto (including as a consequence of any assignment made pursuant to
Section 2.18(a) or any acceleration of the maturity of the Loans pursuant to
Section 8.2), (iii) if any prepayment of any LIBOR Loan made to such Borrower is
not made on any date specified in a notice of prepayment given by such Borrower
or (iv) as a consequence of any other failure by such Borrower to make any
payments with respect to any LIBOR Loan made to such Borrower when due
hereunder. Calculation of all amounts payable to a Lender under this
Section 2.17 shall be made as though such Lender had actually funded its
relevant LIBOR Loan through the purchase of a Eurodollar deposit bearing
interest at the LIBOR Rate in an amount equal to the amount of such LIBOR Loan,
having a maturity comparable to the relevant Interest Period; provided, however,
that each Lender may fund its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 2.17. A certificate (which shall be in reasonable
detail) showing the bases for the determinations set forth in this Section 2.17
by any Lender as to any additional amounts payable pursuant to this Section 2.17
shall be submitted by such Lender to the applicable Borrower either directly or
through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.17 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

37



--------------------------------------------------------------------------------



 



     2.18 Replacement of Lenders; Mitigation of Costs.
     (a) The Parent may, at any time (other than after the occurrence and during
the continuance of an Event of Default) at its sole expense and effort, require
any Lender (i) that has requested compensation from any Borrower under
Sections 2.15(a) or 2.15(b) or payments from any Borrower under Section 2.16, or
(ii) the obligation of which to make or maintain LIBOR Loans has been suspended
under Section 2.15(f) or (iii) that is a Defaulting Lender or a Nonconsenting
Lender, in any case upon notice to such Lender and the Administrative Agent, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
     (i) the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv), which fee shall be payable by the Borrower or
such assignee;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);
     (iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;
     (iv) in the case of an assignment of the interests, rights and obligations
under this Agreement and the related Credit Documents of a Nonconsenting Lender,
such assignee shall have approved (or shall approve) such consent, waiver or
amendment that resulted in the Nonconsenting Lender becoming a Nonconsenting
Lender; and
     (v) such assignment does not conflict with applicable Requirements of Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.
     (b) If any Lender requests compensation under Sections 2.15(a) or 2.15(b),
or a Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender gives a notice pursuant to Section 2.15(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.15(a), 2.15(b) or 2.16, as the case may be, in
the future, or eliminate the need for the

38



--------------------------------------------------------------------------------



 



notice pursuant to Section 2.15(f), as applicable, and (ii) in each case, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Parent, on behalf of the
Borrowers, hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
     2.19 Increase in Commitments.
     (a) From time to time on and after the Closing Date and prior to the
Termination Date, the Parent may, upon at least 30 days notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), propose to increase the aggregate amount of the Commitments by an
amount which (i) is not less than $25,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, with respect to any such request and
(ii) when aggregated with all prior and concurrent increases in the Commitments
pursuant to this Section 2.19, is not in excess of $100,000,000. The Parent may
increase the aggregate amount of the Commitments by (x) having another lender or
lenders (each, an “Additional Lender”) become party to this Agreement,
(y) agreeing with any Lender (with the consent of such Lender in its sole
discretion) to increase its Commitment hereunder (each, an “Increasing Lender”)
or (z) a combination of the procedures described in clauses (x) and (y) of this
sentence; provided that no Lender shall be obligated to increase its Commitment
without its consent.
     (b) Any increase in the Commitments pursuant to this Section 2.19 shall be
subject to satisfaction of the following conditions:
     (i) Each of the representations and warranties contained in Article IV and
in the other Credit Documents qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects, in each case on and as of such date of increase with the same effect
as if made on and as of such date, both immediately before and after giving
effect to such increase (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date);
and
     (ii) At the time of such increase, no Default or Event of Default shall
have occurred and be continuing or would result from such increase; and
     (c) Upon any increase in the amount of the Commitments pursuant to this
Section 2.19 (each, an “Additional Commitment”):
     (i) Each Additional Lender or existing Lender agreeing to increase its
Commitment pursuant to this Section 2.19 shall enter into a Joinder Agreement
pursuant to which such Additional Lender and/or Increasing Lender shall, as of
the effective date, undertake an Additional Commitment (or, in the case of an
Increasing Lender, pursuant to which such Increasing Lender’s Commitment shall
be increased in the agreed amount on such date) and such Additional Lender shall
thereupon become (or, if an Increasing Lender, continue to be) a “Lender” for
all purposes hereof.
     (ii) The Borrowers shall, as applicable, in the event of an increase in the
Commitments, in coordination with the Administrative Agent, repay all
outstanding Loans and incur additional Loans from other Lenders in each case so
that the Lenders

39



--------------------------------------------------------------------------------



 



participate in each Borrowing pro rata on the basis of their respective
Commitments (after giving effect to any increase in the Commitments pursuant to
this Section 2.19) and amounts payable under Section 2.17 as a result of the
actions required to be taken under this Section 2.19, shall be paid in full by
the Borrowers, as applicable; and
     (iii) If any such Additional Lender is a Foreign Lender, such Additional
Lender shall deliver the forms required by Section 2.16(e).
     2.20 Defaulting Lenders. Notwithstanding anything contained in this
Agreement to the contrary, in the event that any Lender becomes a Defaulting
Lender due to its failure to fund any Loan (a “Funding Default”), then to the
extent permitted by applicable law, until such time as each such Funding Default
has been cured, (i) any prepayment of the Loans shall, if the applicable
Borrower so directs at the time of making such prepayment, be applied to the
Loans of other Lenders as if such Defaulting Lender had no Loans outstanding;
and (ii) such Defaulting Lender shall not be entitled to receive any commitment
fee pursuant to Section 2.9. No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.20, performance by each Borrower of its obligations hereunder and the
other Credit Documents shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.20. The rights and
remedies against a Defaulting Lender under this Section 2.20 are in addition to
other rights and remedies which any Borrower may have against such Defaulting
Lender with respect to any Funding Default and which Administrative Agent or any
Lender may have against such Defaulting Lender with respect to any Funding
Default.
     2.21 Several Obligations of Borrowers; Parent as Agent of ICE Trust.
     (a) Subject to the undertakings of the Parent under Article XI, the
Obligations of each Borrower, including without limitation, all Obligations
under this Article II, Section 8.3 and Section 10.1, shall be several and not
joint. Notwithstanding anything to the contrary contained in Section 5.5 or any
other provision of this Agreement or any other Credit Document, neither ICE
Trust nor any Subsidiary of ICE Trust shall be required under this Agreement or
any other Credit Document to directly or indirectly guarantee or be obligated
for the Obligations of the Parent or any other Person that is neither ICE Trust
nor another Subsidiary of ICE Trust.
     (b) ICE Trust hereby irrevocably appoints the Parent as its agent for all
purposes relevant to this Agreement and each of the other Credit Documents,
including (i) the giving and receipt of notices, and (ii) the execution and
delivery of all documents, instruments and certificates contemplated herein and
all modifications hereto. Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by both Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Parent, whether or not ICE Trust joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Parent in accordance with the terms of
this Agreement shall be deemed to have been delivered to ICE Trust.

40



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT
     3.1 Conditions to Closing. The Closing Date shall occur upon the
satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received the following, each of
which shall be originals or telecopies or in an electronic format acceptable to
the Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Credit Party, each dated as of the Closing Date (or, in the case of certificates
of governmental officials, a recent date prior to the Closing Date) and each in
a form and substance reasonably satisfactory to the Administrative Agent and
each of the Lenders:
     (i) executed counterparts of this Agreement in such number of copies as the
Administrative Agent shall have required;
     (ii) to the extent requested by any Lender in accordance with
Section 2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.4(d) and executed by the applicable
Borrower;
     (iii) the Guaranty, duly completed and executed by each Wholly-Owned
Subsidiary (other than any Foreign Subsidiary to the extent (and for as long as)
doing so would cause adverse tax or regulatory consequences to the Parent);
     (iv) a certificate, signed by an Authorized Officer of the Parent,
certifying that (i) all representations and warranties of the Credit Parties
contained in this Agreement and the other Credit Documents qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects, in each case as of the Closing Date, both
immediately before and after giving effect to this Agreement (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date), (ii) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
this Agreement, (iii) both immediately before and after giving effect to this
Agreement, no Material Adverse Effect has occurred since December 31, 2008, and
there exists no event, condition or state of facts that could reasonably be
expected to result in a Material Adverse Effect, and (iv) all conditions set
forth in this Section 3.1 and in Section 3.2 have been satisfied or waived as
required hereunder;
     (v) a certificate of the secretary or an assistant secretary of each Credit
Party executing any Credit Documents as of the Closing Date, certifying (i) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of such Credit Party, certified as of a recent date by the
Secretary of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and

41



--------------------------------------------------------------------------------



 



complete copy of the bylaws, operating agreement or similar governing document
of such Credit Party, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of such Credit Party, authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party, and as to the incumbency and genuineness of the signature
of each officer of such Credit Party executing this Agreement or any of such
other Credit Documents, and attaching all such copies of the documents described
above;
     (vi) a certificate as of a recent date of the good standing of each Credit
Party executing any Credit Documents as of the Closing Date, under the laws of
its jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction; and
     (vii) a Financial Conditions Certificate executed by the chief financial
officer of the Parent containing the copies of the financial statements referred
to in Section 4.11 and confirming that, as of the Closing Date, after giving
effect to consummation of the transactions contemplated hereby, the Parent and
its Subsidiaries on a consolidated basis are solvent.
     (b) All approvals, permits and consents of any Governmental Authorities,
any Self-Regulatory Organizations, or other Persons required in connection the
consummation of any of the transactions contemplated hereby shall have been
obtained, without the imposition of conditions that are materially adverse to
the Administrative Agent or the Lenders; all applicable waiting periods shall
have expired without any adverse action being taken or threatened by any
Governmental Authority or Self-Regulatory Organization having jurisdiction; and
no action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before, and no order, injunction or decree
shall have been entered by, any court or other Governmental Authority or any
Self-Regulatory Organization, in each case to enjoin, restrain or prohibit, to
obtain substantial damages in respect of, or to impose materially adverse
conditions upon, this Agreement, any of the other Credit Documents or the
consummation of the transactions contemplated hereby or that could reasonably be
expected to have a Material Adverse Effect
     (c) The Parent shall have (i) amended its existing Credit Agreement, dated
as of January 12, 2007, as amended by the First Amendment to Credit Agreement
dated as of August 24, 2007 and the Second Amendment to Credit Agreement dated
as of June 13, 2008, with Wachovia, as administrative agent, BofA, as
syndication agent and the lenders party thereto (the “Existing Credit Facility”)
to (x) permit the consummation of the transactions contemplated hereby, (y)
terminate the revolving credit commitments of the lenders thereunder, and
(z) make certain other amendments thereto requested by the Parent and reasonably
satisfactory to the Administrative Agent and (ii) complied with all terms and
conditions in the definitive documentation of such amendment
     (d) Concurrently with the making of the initial Loans hereunder, (i) all
principal, interest and other amounts outstanding under the Parent’s existing
Credit Agreement, dated as of

42



--------------------------------------------------------------------------------



 



June 27, 2008, with Wachovia, as administrative agent, BofA, as syndication
agent and the lenders party thereto (the “Terminating Liquidity Facility”), and
(ii) all commitments to extend credit under the agreements and instruments
relating to the Terminating Liquidity Facility and all guarantees relating
thereto shall be terminated; and the Administrative Agent shall have received
evidence of the foregoing satisfactory to it.
     (e) Concurrently with the making of the initial Loans hereunder, the Parent
shall have entered into the Credit Agreement, dated as of the date hereof, with
Wachovia, as administrative agent, BofA, as syndication agent and the lenders
party thereto (the “New Credit Facility”), providing for a revolving credit
facility in the aggregate principal amount of $100,000,000 and a term loan
credit facility in the amount of $200,000,000, the proceeds of which shall be
used to provide for working capital and general corporate purposes.
     (f) Since December 31, 2008, both immediately before and after giving
effect to the transactions contemplated hereby, there shall not have occurred
(i) a Material Adverse Effect or (ii) any event, condition or state of facts
that could reasonably be expected to have a Material Adverse Effect.
     (g) The Parent shall have paid (i) to the Arrangers, the fees required
under the Joint Fee Letter to be paid to them on the Closing Date, in the
amounts due and payable on the Closing Date as required by the terms thereof,
(ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Wachovia Fee Letter, and (iii) all other
fees and reasonable expenses of the Arrangers, the Administrative Agent and the
Lenders required hereunder or under any other Credit Document to be paid on or
prior to the Closing Date (including reasonable fees and expenses of counsel) in
connection with this Agreement and the other Credit Documents.
     (h) The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of the
applicable Borrower, including wire transfer information, directing the payment
of the proceeds of the initial Loans to be made hereunder.
     (i) Each of the Administrative Agent and each Lender shall have received
such other documents, certificates, opinions and instruments in connection with
the transactions contemplated hereby as it shall have reasonably requested
(including but not limited to legal opinions of counsel to the Credit Parties).
     3.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date:
     (a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b);
     (b) Each of the representations and warranties contained in Article IV and
in the other Credit Documents qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects, in each case on and as of such Borrowing Date (including the Closing
Date, in the case of the initial Loans made hereunder, if

43



--------------------------------------------------------------------------------



 



any) with the same effect as if made on and as of such date, both immediately
before and after giving effect to the Loans to be made on such date (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct as of such date); and
     (c) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to the Loans to be
made on such date.
Each giving of a Notice of Borrowing, and the consummation of each Borrowing,
shall be deemed to constitute a representation by the applicable Borrower that
the statements contained in Sections 3.2(b) and 3.2(c) are true, both as of the
date of such notice or request and as of the relevant Borrowing Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to extend the credit contemplated hereby,
each Borrower represents and warrants to the Administrative Agent and the
Lenders as follows:
     4.1 Corporate Organization and Power. Each Borrower, and each of its
Subsidiaries, (i) is a corporation or a limited liability company duly organized
or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as the case may be (which
jurisdictions, as of the Closing Date, are set forth on Schedule 4.1), (ii) has
the full corporate or limited liability company power and authority to execute,
deliver and perform the Credit Documents to which it is or will be a party, to
own and hold its property and to engage in its business as presently conducted,
and (iii) is duly qualified to do business as a foreign corporation or limited
liability company and is in good standing in each jurisdiction where the nature
of its business or the ownership of its properties requires it to be so
qualified, except where the failure to be so qualified, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     4.2 Authorization; Enforceability. Each Credit Party has taken all
necessary corporate or limited liability action, as applicable, to execute,
deliver and perform each of the Credit Documents to which it is a party, and has
(or on any later date of execution and delivery will have) validly executed and
delivered each of the Credit Documents to which it is a party. This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of each Credit Party
that is a party hereto or thereto, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).
     4.3 No Violation. The execution, delivery and performance by each Credit
Party of each of the Credit Documents to which it is a party, and compliance by
it with the terms hereof and thereof, do not and will not (i) violate any
provision of its articles or certificate of

44



--------------------------------------------------------------------------------



 



incorporation or formation, its bylaws or operating agreement, or other
applicable formation or organizational documents, (ii) contravene any other
Requirement of Law applicable to it, (iii) conflict with, result in a breach of
or constitute (with notice, lapse of time or both) a default under any
indenture, mortgage, lease, agreement, contract or other instrument to which it
is a party, by which it or any of its properties is bound or to which it is
subject, or (iv) result in or require the creation or imposition of any Lien,
other than a Permitted Lien, upon any of its properties, revenues or assets;
except, in the case of clauses (ii) and (iii) above, where such violations,
conflicts, breaches or defaults, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     4.4 Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by each Credit Party of this Agreement or any of the
other Credit Documents to which it is a party or the legality, validity or
enforceability hereof or thereof, other than (i) consents, authorizations and
filings that have been made or obtained and that are in full force and effect,
which consents, authorizations and filings are listed on Schedule 4.4, and
(ii) consents and filings the failure to obtain or make which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     4.5 Litigation. Except as set forth on Schedule 4.5, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of such
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.
     4.6 Taxes. Each of the Borrowers and their respective Subsidiaries has
timely filed all federal, state, local and foreign tax returns and reports
required to be filed by it and has paid, prior to the date on which penalties
would attach thereto or a Lien would attach to any of its properties if unpaid,
all taxes, assessments, fees and other charges levied upon it or upon its
properties that are shown thereon as due and payable, other than those that are
not yet delinquent or that are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP. Such returns accurately reflect in all material respects all
liability for taxes of each of the Borrowers and their respective Subsidiaries
for the periods covered thereby. As of the Closing Date, there is no ongoing
audit or examination or, to the knowledge of such Borrower, other investigation
by any Governmental Authority of the tax liability of such Borrower or any of
its Subsidiaries, and there is no material unresolved claim by any Governmental
Authority concerning the tax liability of such Borrower or any of its
Subsidiaries for any period for which tax returns have been or were required to
have been filed, other than unsecured claims for which adequate reserves have
been established in

45



--------------------------------------------------------------------------------



 



accordance with GAAP. As of the Closing Date, neither Borrower nor any of their
respective Subsidiaries has waived or extended or has been requested to waive or
extend the statute of limitations relating to the payment of any taxes.
     4.7 Subsidiaries. Schedule 4.7 sets forth a list, as of the Closing Date,
of all of the Subsidiaries of such Borrower and as to each such Subsidiary, the
percentage ownership (direct and indirect) of such Borrower in each class of its
Capital Stock and each direct owner thereof.
     4.8 Full Disclosure. All factual information heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, any Arranger or
any Lender by or on behalf of any Credit Party pursuant to this Agreement or the
other Credit Documents is or will be true and accurate in all material respects
on the date as of which such information is dated or certified (or, if such
information has been updated, amended or supplemented, on the date as of which
any such update, amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained herein and therein, in light of the circumstances under which such
information was provided, not misleading; provided that, with respect to
projections, budgets and other estimates, except as specifically represented in
Section 4.11(b), each Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. As of the Closing Date, there is no fact known to any Credit Party that
has, or could reasonably be expected to have, a Material Adverse Effect, which
fact has not been set forth herein, in the consolidated financial statements of
the Parent and its Subsidiaries furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by any Borrower to the Administrative Agent and/or the Lenders.
     4.9 Margin Regulations. No Credit Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.
     4.10 No Material Adverse Effect. There has been no Material Adverse Effect
since December 31, 2008 and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect.
     4.11 Financial Matters.
     (a) The Parent has heretofore furnished to the Administrative Agent copies
of the audited consolidated balance sheets of the Parent and its Subsidiaries,
for the 2008 and 2007 fiscal years, in each case with the related statements of
income, stockholders’ equity, comprehensive income and cash flows for the fiscal
years then ended, together with the opinions of Ernst & Young LLP thereon. Such
financial statements have been prepared in accordance with GAAP and present
fairly in all material respects the financial condition of the Parent and its
Subsidiaries on a consolidated basis as of the respective dates thereof and the
results of operations of the Parent and its Subsidiaries on a consolidated basis
for the respective periods then ended. Except as fully reflected in the most
recent financial statements referred to above

46



--------------------------------------------------------------------------------



 



and the notes thereto, there are no material liabilities or obligations with
respect to the Parent and its Subsidiaries of any nature whatsoever (whether
absolute, contingent or otherwise and whether or not due) that are required in
accordance with GAAP to be reflected in such financial statements and that are
not so reflected.
     (b) The Parent has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Parent and its Subsidiaries prepared
on an annual basis through the end of fiscal year 2012, giving effect to the
initial extensions of credit made under this Agreement, the payment of
transaction fees and expenses related to the foregoing and the consummation of
the other transactions contemplated hereby (the “Projections”). In the good
faith opinion of management of the Parent, the assumptions used in the
preparation of the Projections were fair, complete and reasonable when made and
continue to be fair, complete and reasonable as of the date hereof. The
Projections have been prepared in good faith by the executive and financial
personnel of the Parent, are complete and represent a reasonable estimate of the
future performance and financial condition of the Parent and its Subsidiaries,
subject to the uncertainties and approximations inherent in any projections.
     (c) After giving effect to the consummation of the transactions
contemplated hereby, each Credit Party (i) has capital sufficient to carry on
its businesses as conducted and as proposed to be conducted, (ii) has assets
with a fair saleable value, determined on a going concern basis, which are
(y) not less than the amount required to pay the probable liability on its
existing debts as they become absolute and matured and (z) greater than the
total amount of its liabilities (including identified contingent liabilities,
valued at the amount that can reasonably be expected to become absolute and
matured in their ordinary course), and (iii) does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay such
debts and liabilities as they mature in their ordinary course.
     (d) Since December 31, 2008, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, the Parent’s internal controls over financial reporting, in each case as
described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder and the accounting and auditing principles,
rules, standards and practices promulgated or approved with respect thereto, in
each case that could reasonably be expected to have a Material Adverse Effect.
     (e) Neither (i) the board of directors of the Parent, a committee thereof
or an authorized officer of the Parent has concluded that any financial
statement previously furnished to the Administrative Agent should no longer be
relied upon because of an error, nor (ii) has the Parent been advised by its
auditors that a previously issued audit report or interim review cannot be
relied on.
     4.12 Ownership of Properties. Each of the Borrowers and their respective
Subsidiaries (i) has good and marketable title to all real property owned by it,
(ii) holds interests as lessee under valid leases in full force and effect with
respect to all material leased real and personal property used in connection
with its business, and (iii) has good title to all of its other material
properties and assets reflected in the most recent financial statements referred
to in

47



--------------------------------------------------------------------------------



 



Section 4.11(a) (except as sold or otherwise disposed of since the date thereof
in the ordinary course of business), in each case free and clear of all Liens
other than Permitted Liens.
     4.13 ERISA.
     (a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event (i) has
occurred within the five (5) year period prior to the Closing Date, (ii) has
occurred and is continuing, or (iii) to the knowledge of any Borrower, is
reasonably expected to occur with respect to any Plan. No Plan has any Unfunded
Pension Liability as of the most recent annual valuation date applicable
thereto, and no Credit Party or any of its ERISA Affiliates has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
     (b) No Credit Party or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Credit Party or any of its ERISA Affiliates would become subject to
any liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date. No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
     4.14 Environmental Matters. Neither of the Borrowers nor any of their
respective Subsidiaries is involved in any suit, action or proceeding, or has
received any notice, complaint or other request for information from any
Governmental Authority or other Person, with respect to any actual or alleged
Environmental Claims, and to the knowledge of each Borrower, there are no
threatened Environmental Claims, nor any basis therefor.
     4.15 Compliance with Laws. Each of the Borrowers and their respective
Subsidiaries has timely filed all material reports, documents and other
materials required to be filed by it under all applicable Requirements of Law
with any Governmental Authority, has retained all material records and documents
required to be retained by it under all applicable Requirements of Law, and is
otherwise in compliance with all applicable Requirements of Law in respect of
the conduct of its business and the ownership and operation of its properties,
including without limitation, the applicable rules of any Self-Regulatory
Organization, except in each case to the extent that the failure to comply
therewith, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     4.16 Intellectual Property. Each of the Borrowers and their respective
Subsidiaries owns, or has the legal right to use, all Intellectual Property
necessary for it to conduct its business as currently conducted. No claim has
been asserted or is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Borrower know of any such claim, and to the
knowledge of such Borrower, the use of such Intellectual Property by any Credit
Party does not infringe on the known rights of any Person, except for such
claims and infringements

48



--------------------------------------------------------------------------------



 



that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.
     4.17 Regulated Industries. No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.
     4.18 Insurance. The assets, properties and business of each Borrower and
its Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
     4.19 Material Contracts. Schedule 4.19 lists, as of the Closing Date, each
“material contract” (within the meaning of Item 601(b)(10) of Regulation S-K
under the Securities Act) to which such Borrower or any of its Subsidiaries is a
party, by which such Borrower or any of its Subsidiaries or its properties is
bound or to which such Borrower or any of its Subsidiaries is subject
(collectively, “Material Contracts”), and also indicates the parties thereto. As
of the Closing Date, (i) each Material Contract is in full force and effect and
is enforceable by each Borrower and its Subsidiaries that is a party thereto in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general or equitable principles or by
principles of good faith and fair dealing, and (ii) neither of the Borrowers nor
any of their respective Subsidiaries or, to the knowledge of such Borrower, any
other party thereto is in breach of or default under any Material Contract in
any material respect or has given notice of termination or cancellation of any
Material Contract.
     4.20 No Burdensome Restrictions. No Credit Party is subject to any charter
or corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.21 OFAC; Anti-Terrorism Laws.
     (a) No Credit Party or any Affiliate of any Credit Party (i) is a
Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned Countries,
or (iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
     (b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Credit Parties are in
compliance in all material respects with the PATRIOT Act.

49



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
     Each Borrower covenants and agrees that, until the termination of the
Commitments and the payment in full in cash of all principal and interest with
respect to the Loans, together with all fees, expenses and other amounts then
due and owing hereunder:
     5.1 Financial Statements. The Parent will deliver to the Administrative
Agent on behalf of the Lenders:
     (a) As soon as available and in any event within forty-five (45) days (or,
if earlier and if applicable to the Parent, the quarterly report deadline under
the Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the first fiscal quarter of
fiscal year 2009, unaudited consolidated and consolidating balance sheets of the
Parent and its Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated and consolidating statements of income, cash flows and
stockholders’ equity for the Parent and its Subsidiaries for the fiscal quarter
then ended and for that portion of the fiscal year then ended, in each case
setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal period then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
     (b) As soon as available and in any event within ninety (90) days (or, if
earlier and if applicable to the Parent, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with fiscal year 2009, an audited consolidated and unaudited consolidating
balance sheet of the Parent and its Subsidiaries as of the end of such fiscal
year and the related audited consolidated and unaudited consolidating statements
of income, cash flows and stockholders’ equity for the Parent and its
Subsidiaries for the fiscal year then ended, including the notes thereto, in
each case setting forth comparative consolidated figures as of the end of and
for the preceding fiscal year together with comparative budgeted figures for the
fiscal year then ended, all in reasonable detail and (with respect to the
audited statements) certified by the independent certified public accounting
firm regularly retained by the Parent or another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, together with (y) a report thereon by such accountants
that is not qualified as to going concern or scope of audit and to the effect
that such financial statements present fairly in all material respects the
consolidated financial condition and results of operations of the Parent and its
Subsidiaries as of the dates and for the periods indicated in accordance with
GAAP applied on a basis consistent with that of the preceding year or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
year, and (z) a letter from such accountants to the effect that, based on and in
connection with their examination of the financial statements of the Parent and
its Subsidiaries, they obtained no knowledge of the occurrence or existence of
any Default or Event of Default relating to

50



--------------------------------------------------------------------------------



 



accounting or financial reporting matters (which certificate may be limited to
the extent required by accounting rules or guidelines), or a statement
specifying the nature and period of existence of any such Default or Event of
Default disclosed by their audit.
     (c) In the event that any financial statement or Compliance Certificate
delivered pursuant to Sections 5.2(a) or 5.2(b) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(i) the Parent shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period and (ii) the Parent shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.12. This Section 5.1(c) shall not limit the rights of
the Administrative Agent and Lenders with respect to Sections 2.8(b) and 8.2.
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b),
5.2(c) or 5.2(d) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Parent’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Parent shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Parent shall notify (which may
be by a facsimile or electronic mail) the Administrative Agent and each Lender
of the posting of any documents. The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Parent with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     5.2 Other Business and Financial Information. The Parent will deliver to
the Administrative Agent and each Lender:
     (a) Concurrently with each delivery of the financial statements described
in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder, executed
by a Financial Officer of the Parent, together with a Covenant Compliance
Worksheet reflecting the computation of the financial covenants set forth in
Article VI as of the last day of the period covered by such financial
statements;
     (b) As soon as available and in any event within thirty (30) days after the
commencement of each fiscal year, beginning with the 2010 fiscal year, a
consolidated operating budget for the Parent and its Subsidiaries for such
fiscal year (prepared on an annual basis),

51



--------------------------------------------------------------------------------



 



consisting of a consolidated balance sheet and consolidated statements of income
and cash flows, together with a certificate of a Financial Officer of the Parent
to the effect that such budget has been prepared in good faith and is a
reasonable estimate of the financial position and results of operations of the
Parent and its Subsidiaries for the period covered thereby; and as soon as
available from time to time thereafter, any modifications or revisions to or
restatements of such budget;
     (c) Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;
     (d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall send or make available generally to its stockholders, (ii) all
regular, periodic and special reports, registration statements and prospectuses
(other than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange or Self-Regulatory
Organization, and (iii) all press releases and other statements made available
generally by any Credit Party to the public concerning material developments in
the business of the Credit Parties, provided that notwithstanding anything to
the contrary included in Section 5.1, the Borrowers shall be deemed to have
given notice to the Administrative Agent and each Lender of the posting on the
Parent’s Internet website of the business and financial information set forth in
clauses (i), (ii) or (iii) of this Section 5.2(d) at the time such information
is posted thereon and no further notice shall be required to be provided by the
Borrowers to the Administrative Agent and the Lenders with respect thereto;
     (e) Promptly upon (and in any event within five (5) Business Days after)
any Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:
     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Parent specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Parent has taken and proposes to take with respect thereto;
     (ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting any Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(e)(ii);
     (iii) the receipt by any Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that

52



--------------------------------------------------------------------------------



 



threatens the taking of any action against such Person or sets forth
circumstances that, if taken or adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (B) any notice of any actual or
threatened suspension, limitation or revocation of, failure to renew, or
imposition of any restraining order, escrow or impoundment of funds in
connection with, any Borrower or any of its Subsidiaries, where such action
could reasonably be expected to have a Material Adverse Effect;
     (iv) the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Parent specifying the details of such
ERISA Event and the action that the applicable Person has taken and proposes to
take with respect thereto, (y) a copy of any notice with respect to such ERISA
Event that may be required to be filed with the PBGC and (z) a copy of any
notice delivered by the PBGC to any Credit Party or an ERISA Affiliate with
respect to such ERISA Event;
     (v) the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract (including
without limitation, the agreement between the Parent and LCH.Clearnet for the
provision of clearing services) or other material contract or agreement to which
any Borrower or any of its Subsidiaries is a party, the default under or
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect;
     (vi) the occurrence of any of the following: (y) the assertion of any
Environmental Claim against or affecting any Borrower or any of its Subsidiaries
or any real property leased, operated or owned by such Borrower or such
Subsidiary, or such Borrower’s or such Subsidiaries’ discovery of a basis for
any such Environmental Claim; or (z) the receipt by any Borrower or any of its
Subsidiaries of notice of any alleged violation of or noncompliance with any
Environmental Laws by such Borrower or such Subsidiary or release of any
Hazardous Substance; but in each case under clauses (y) and (z) above, only to
the extent the same could reasonably be expected to have a Material Adverse
Effect; and
     (vii) any other matter or event that has, or could reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Parent setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
     (f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of the
Parent or any of its Subsidiaries as the Administrative Agent or any Lender may
from time to time reasonably request.
     5.3 Compliance with All Material Contracts. Each Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with each
term, condition and provision of all Material Contracts.
     5.4 Existence; Franchises; Maintenance of Properties. Each Borrower will,
and will cause each of its Subsidiaries to, (i) maintain and preserve in full
force and effect its legal existence, except as expressly permitted otherwise by
Section 7.1, (ii) obtain, maintain and

53



--------------------------------------------------------------------------------



 



preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and Self-Regulatory Organizations necessary to the ownership,
occupation or use of its properties or the conduct of its business, except to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (iii) keep all material properties in good working
order and condition (normal wear and tear and damage by casualty excepted) and
from time to time make all necessary repairs to and renewals and replacements of
such properties, except to the extent that any of such properties are obsolete
or are being replaced or, in the good faith judgment of such Borrower, are no
longer useful or desirable in the conduct of the business of the Credit Parties.
     5.5 Use of Proceeds. The proceeds of the Loans shall be used in the
following manner: (i) up to $150,000,000 of such proceeds shall be used to
provide liquidity for the clearing operations of ICE Clear Europe, (ii) up to
$50,000,000 of such proceeds shall be used to provide liquidity for the clearing
operations of ICE Clear US, and (iii) up to $100,000,000 of such proceeds shall
be used to provide for working capital and general corporate purposes, including
to provide liquidity for the clearing operations of ICE Trust.
     5.6 Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have a Material Adverse Effect.
     5.7 Payment of Obligations. Each Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it, upon its income or profits or upon any of its properties, prior
to the date on which penalties would attach thereto, and all lawful claims that,
if unpaid, would become a Lien (other than a Permitted Lien) upon any of the
properties of any such Person; provided, however, that no such Person shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings and as to which such Credit
Party is maintaining adequate reserves with respect thereto in accordance with
GAAP.
     5.8 Insurance. Each Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated.
     5.9 Maintenance of Books and Records; Inspection. Each Borrower will, and
will cause each of its Subsidiaries to, (i) maintain adequate books, accounts
and records, in which full, true and correct entries shall be made of all
financial transactions in relation to its business and properties, and prepare
all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental

54



--------------------------------------------------------------------------------



 



Authority or Self-Regulatory Organization having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent or any Lender to
visit and inspect its properties and examine or audit its books, records,
working papers and accounts (except with respect to information which disclosure
thereof is prohibited pursuant to arrangements among ICE Futures Europe, the
United Kingdom Financial Services Authority, or other Governmental Authorities
with jurisdiction over ICE Futures Europe and ICE Futures Europe’s members), and
make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon reasonable notice to such
Borrower, the independent public accountants of such Borrower and its
Subsidiaries (and by this provision such Borrower authorizes such accountants to
discuss the finances and affairs of such Borrower and its Subsidiaries), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided however, that when a Default or
Event of Default exists the Administrative Agent may do any of the foregoing at
the expense of such Borrower at any time during normal business hours and
without advance notice.
     5.10 Permitted Acquisitions. Each Borrower shall comply with, and cause
each other applicable Credit Party to comply with, the following covenants:
     (a) Promptly after the consummation of any Permitted Acquisition or such
later date reasonably acceptable to the Administrative Agent, the Parent shall
have delivered to the Administrative Agent the following (provided, however,
that the delivery of the statements in clause (iii) below shall be required only
with respect to Permitted Acquisitions having an Acquisition Amount exceeding
$200,000,000):
     (i) a reasonably detailed description of the material terms of such
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Person or business that is the subject of such
Acquisition (each, a “Target”);
     (ii) to the extent available, audited historical financial statements of
the Target (or, if there are two or more Targets that are the subject of such
Acquisition and that are part of the same consolidated group, consolidated
historical financial statements for all such Targets) for the two (2) most
recent fiscal years available, prepared by a firm of independent certified
public accountants, and (if available) unaudited financial statements for any
interim periods since the most recent fiscal year-end;
     (iii) consolidated projected income statements of the Parent and its
Subsidiaries (giving effect to such Acquisition and the consolidation with the
Parent of each relevant Target) for the one-year period (or, if available, such
longer period up to three years) following the consummation of such Acquisition,
in reasonable detail, together with any appropriate statement of assumptions and
pro forma adjustments; and
     (iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer of the Parent setting
forth the Acquisition Amount and further to the effect that, to the best of such
Financial Officer’s knowledge, (y) the consummation of such Acquisition has not
resulted in a violation of any provision of this Section 5.10 or any other
provision of this Agreement, and (x) the

55



--------------------------------------------------------------------------------



 



requirements set forth in Section 7.5 have been satisfied (with financial
covenant calculations to be attached to the certificate using the Covenant
Compliance Worksheet).
     (b) As soon as reasonably practicable after the consummation of any such
Acquisition, the Parent will deliver to the Administrative Agent true and
correct copies of the fully executed acquisition agreement (including schedules
and exhibits thereto) and other material documents and closing papers delivered
in connection therewith.
     (c) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrowers that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 5.10 and in the description furnished under Section 5.10(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Parent in the certificate referred to in Section 5.10(a)(iv) are, to the best of
such Financial Officer’s knowledge, true and correct in all material respects as
of the date such certificate is given, which representation and warranty shall
be deemed to be a representation and warranty as of the date thereof for all
purposes hereunder, including, without limitation, for purposes of Sections 3.2
and 8.1.
     5.11 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Sections 5.10 and 7.5, each Borrower may from time to time create or acquire new
Wholly Owned Subsidiaries in connection with Permitted Acquisitions or
otherwise, and the Wholly Owned Subsidiaries of each Borrower may create or
acquire new Wholly Owned Subsidiaries, provided that concurrently with (and in
any event within ten (10) Business Days after or such later time approved by the
Administrative Agent) the creation or direct or indirect acquisition thereof,
each such new Subsidiary will execute and deliver to the Administrative Agent a
joinder to the Guaranty, pursuant to which such new Subsidiary shall become a
guarantor thereunder and shall guarantee the payment in full of the Obligations
of the Borrowers under this Agreement and the other Credit Documents; provided
that no Foreign Subsidiary shall be required to provide a guaranty to the extent
(and for as long as) doing so would cause any adverse tax or regulatory
consequences to any Borrower, and provided further that for any Subsidiary
created for the sole purpose of making a Permitted Acquisition and so long as
such Subsidiary has no assets, the Borrowers shall not be required to comply
with this Section 5.11 until the consummation of such Permitted Acquisition.
     5.12 OFAC, PATRIOT Act Compliance. Each Borrower will, and will cause each
of its Subsidiaries to, (i) refrain from doing business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.
     5.13 Further Assurances. Each Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to effect, confirm or further

56



--------------------------------------------------------------------------------



 



assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.
ARTICLE VI
FINANCIAL COVENANTS
     Each Borrower covenants and agrees that, until the termination of the
Commitments and the payment in full in cash of all principal and interest with
respect to the Loans, together with all fees, expenses and other amounts then
due and owing hereunder:
     6.1 Maximum Total Leverage Ratio. The Total Leverage Ratio as of the last
day of any fiscal quarter, beginning with the first fiscal quarter of 2009,
shall not be greater than the ratio of 2.50 to 1.00.
     6.2 Minimum Interest Coverage Ratio. The Interest Coverage Ratio as of the
last day of any fiscal quarter, beginning with the first fiscal quarter of 2009,
shall not be less than 5.0 to 1.0.
ARTICLE VII
NEGATIVE COVENANTS
     Each Borrower covenants and agrees that, until the termination of the
Commitments and the payment in full in cash of all principal and interest with
respect to the Loans, together with all fees, expenses and other amounts then
due and owing hereunder:
     7.1 Merger; Consolidation. Each Borrower will not, and will not permit or
cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into
any consolidation, amalgamation, merger or other combination, or agree to do any
of the foregoing; provided, however, that so long as no Default or Event of
Default has occurred and is continuing or would result therefrom:
     (i) any Subsidiary of any Borrower may merge, consolidate or amalgamate
with, or be liquidated into, (x) such Borrower (so long as such Borrower is the
surviving or continuing entity, provided that if the Parent is a party thereto,
the Parent shall be the surviving or continuing entity) or (y) any other
Subsidiary of such Borrower (so long as, if either Person is a Subsidiary
Guarantor, the surviving Person is a Subsidiary Guarantor, and if either Person
is a Wholly Owned Subsidiary, the surviving Person is a Wholly Owned
Subsidiary);
     (ii) any Borrower may merge, consolidate or amalgamate with another Person
(other than another Credit Party), so long as (y) such Borrower is the surviving
entity, and (z) if such merger, consolidation or amalgamation constitutes an
Acquisition, the applicable conditions and requirements of Sections 5.10 and 7.5
are satisfied; and

57



--------------------------------------------------------------------------------



 



     (iii) to the extent not otherwise permitted under the foregoing clauses,
any Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved.
     7.2 Indebtedness. Each Borrower will not, and will not permit or cause any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):
     (i) Indebtedness of the Credit Parties in favor of the Administrative Agent
and the Lenders incurred under this Agreement and the other Credit Documents;
     (ii) (A) Indebtedness of the Credit Parties under the Existing Credit
Facility and the other “Credit Documents” (as defined in the Existing Credit
Facility) and (B) Indebtedness of the Credit Parties under the New Credit
Facility and the other “Credit Documents” (as defined in the New Credit
Facility);
     (iii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
     (iv) purchase money Indebtedness of the Parent and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business (or assumed or acquired by the Parent and its Subsidiaries in
connection with a Permitted Acquisition or other transaction permitted under
this Agreement), including Capital Lease Obligations, and any renewals,
replacements, refinancings or extensions thereof, provided that all such
Indebtedness shall not exceed $25,000,000 in aggregate principal amount
outstanding at any one time;
     (v) unsecured loans and advances (A) by the Parent or any Subsidiary of the
Parent to any Subsidiary Guarantor, (B) by any Subsidiary of the Parent to the
Parent, or (C) by the Parent or any Subsidiary of the Parent to any Subsidiary
of the Parent that is not a Subsidiary Guarantor, provided in each case that any
such loan or advance made pursuant to clause (C) above is subordinated in right
and time of payment to the Obligations and is evidenced by a promissory note, in
form and substance reasonably satisfactory to the Administrative Agent;
     (vi) Indebtedness of the Parent under Hedge Agreements entered into in the
ordinary course of business to manage existing or anticipated interest rate or
foreign currency risks and not for speculative purposes;
     (vii) Indebtedness existing on the Closing Date and described in
Schedule 7.2 and any renewals, replacements, refinancings or extensions of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier final maturity date or decreased weighted average life
thereof;

58



--------------------------------------------------------------------------------



 



     (viii) Indebtedness consisting of Guaranty Obligations of the Parent or any
of its Subsidiaries incurred in the ordinary course of business for the benefit
of another Credit Party, provided that the primary obligation being guaranteed
is expressly permitted by this Agreement;
     (ix) Indebtedness that may be deemed to exist pursuant to any performance
bond, surety, statutory appeal or similar obligation entered into or incurred by
the Parent or any of its Subsidiaries in the ordinary course of business;
     (x) Indebtedness of ICE Clear Europe under the ICE Clear Europe Payment
Services Agreement not exceeding $150,000,000 in aggregate principal amount
outstanding;
     (xi) Indebtedness consisting of Guaranty Obligations of the Parent with
respect to the ICE Clear Europe Payment Services Agreement;
     (xii) unsecured Indebtedness of the Parent not exceeding $400,000,000 in
aggregate principal amount outstanding to provide liquidity for the clearing
operations of ICE Clear Europe;
     (xiii) other unsecured Indebtedness of the Parent not exceeding $50,000,000
in aggregate principal amount outstanding at any time; and
     (xiv) other unsecured Indebtedness of the Subsidiaries of the Parent not
exceeding $50,000,000 in aggregate principal amount outstanding at any time.
     7.3 Liens. Each Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired or agree to do any of the foregoing,
other than the following (collectively, “Permitted Liens”):
     (i) Liens in existence on the Closing Date and set forth on Schedule 7.3,
and any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
     (ii) Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (if so required);

59



--------------------------------------------------------------------------------



 



     (iii) Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
     (iv) Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);
     (v) any attachment or judgment Lien not constituting an Event of Default
under Section 8.1(h);
     (vi) Liens securing the purchase money Indebtedness permitted under
Section 7.2(iv), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within ninety (90) days after the acquisition (or completion of construction
or improvement) or the refinancing thereof by the Parent or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Parent or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Parent or any of its Subsidiaries except assets then being
financed solely by the same financing source;
     (vii) with respect to any Realty occupied by the Parent or any of its
Subsidiaries, all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof;
     (viii) any leases, subleases, licenses or sublicenses granted by the Parent
or any of its Subsidiaries to third parties in the ordinary course of business
and not interfering in any material respect with the business of the Parent and
its Subsidiaries, and any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease or license permitted under this Agreement;
     (ix) Liens created in connection with the Guaranty Fund; and
     (x) other Liens securing obligations of the Parent and its Subsidiaries not
exceeding $1,000,000 in aggregate principal amount outstanding at any time.
     7.4 Asset Dispositions. Each Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, make or agree to make
any Asset Disposition except for:

60



--------------------------------------------------------------------------------



 



     (i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale or write-off of past due or impaired
accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;
     (ii) the sale, lease or other disposition of assets by the Parent or any of
its Subsidiaries to the Parent or to a Subsidiary Guarantor (or by any
Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that is not
a Subsidiary Guarantor), in each case so long as no Event of Default shall have
occurred and be continuing or would result therefrom;
     (iii) the sale, exchange or other disposition in the ordinary course of
business of equipment or other capital assets that are obsolete or no longer
necessary for the operations of the Parent and its Subsidiaries; and
     (iv) the sale or other disposition of assets (other than the Capital Stock
of Subsidiaries) outside the ordinary course of business for fair value and for
consideration, provided that (x) the aggregate amount of Net Cash Proceeds from
all such sales or dispositions that are consummated during any fiscal year shall
not exceed $25,000,000, and (y) no Default or Event of Default shall have
occurred and be continuing or would result therefrom.
     7.5 Acquisitions. Each Borrower will not, and will not permit or cause any
of its Subsidiaries to, consummate any Acquisition, provided that the Parent or
any of its Subsidiaries may consummate any Acquisition so long as (i) prior to
the closing of such Acquisition, the Borrower shall provide the Lenders with a
Compliance Certificate prepared on a Pro Forma Basis giving effect to such
Acquisition that demonstrates compliance with the covenants in Article VI on a
Pro Forma Basis, (ii) in the case of an Acquisition to which the Parent or ICE
Trust is a party involving a merger, amalgamation or the acquisition of control
of the Capital Stock of a Person, the Parent or ICE Trust, as the case may be,
is the surviving entity, (iii) each business acquired shall be in substantially
the same line of business as the business conducted by the Parent or its
Subsidiaries on the Closing Date or in lines of business reasonably related
thereto; (iv) the board of directors or equivalent governing body of the Person
whose Capital Stock or business is acquired shall have approved such
Acquisition, if required by applicable law (but provided in any event such
Acquisition shall not be “hostile”), (v) no Default or Event of Default shall
have occurred and be continuing at the time of the consummation of any such
Acquisition or would exist immediately after giving effect thereto and (vi) the
applicable conditions and requirements of Section 5.10 are satisfied.
     7.6 Restricted Payments. Each Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing (any of
the foregoing being a “Restricted Payment”), except that:

61



--------------------------------------------------------------------------------



 



     (a) each Subsidiary may make payments to the Parent for its proportionate
share of the tax liability of the affiliated group of entities that file
consolidated federal income tax returns, provided that such payments are used to
pay taxes, and provided further that any tax refunds received by the Parent that
are attributable to the any of its Subsidiaries shall be returned promptly by
the Parent to such Subsidiary;
     (b) each Wholly Owned Subsidiary of the Parent may declare and make
dividend payments or other distributions to the Parent or to another Subsidiary
of the Parent, in each case to the extent not prohibited under applicable
Requirements of Law;
     (c) the Parent and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Common Stock; and
     (d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Parent and any of its Subsidiaries may
make any Restricted Payment.
     7.7 Transactions with Affiliates. Each Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of any Borrower or any of its Subsidiaries,
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would be obtained in a comparable arm’s
length transaction with a Person other than an Affiliate of such Borrower or
such Subsidiary; provided, however, that nothing contained in this Section 7.7
shall prohibit:
     (i) transactions described on Schedule 7.8 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under any other
provision of this Agreement;
     (ii) transactions among any Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement); and
     (iii) transactions with Affiliates in good faith in the ordinary course of
such Borrower’s or such Subsidiary’s business consistent with past practice and
on terms no less favorable to such Borrower or such Subsidiary than those that
could have been obtained in a comparable transaction on an arm’s length basis
from a Person that is not an Affiliate.
     7.8 Lines of Business. Each Borrower will not, and will not permit or cause
any of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it on the Closing Date and businesses and activities
reasonably related thereto.
     7.9 Limitation on Certain Restrictions. Each Borrower will not, and will
not permit or cause any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply with
their respective obligations under the Credit Documents or (b) the

62



--------------------------------------------------------------------------------



 



ability of any Subsidiary of a Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to a
Borrower or any other Subsidiary, to make loans or advances to a Borrower or any
other Subsidiary, or to transfer any of its assets or properties to a Borrower
or any other Subsidiary, except (in the case of clause (b) above only) for such
restrictions or encumbrances existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by a Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, (iv) the Guaranty
Fund and (v) customary restrictions and conditions contained in any agreement
relating to the sale of assets (including Capital Stock of a Subsidiary) pending
such sale, provided that such restrictions and conditions apply only to the
assets being sold and such sale is permitted under this Agreement.
     7.10 No Other Negative Pledges. Each Borrower will not, and will not permit
or cause any of its Subsidiaries to, enter into or suffer to exist any agreement
or restriction that, directly or indirectly, prohibits or conditions the
creation, incurrence or assumption of any Lien upon or with respect to any part
of its property or assets, whether now owned or hereafter acquired, or agree to
do any of the foregoing, except for such agreements or restrictions existing
under or by reason of (i) this Agreement and the other Credit Documents,
(ii) applicable Requirements of Law, (iii) any agreement or instrument creating
a Permitted Lien (but only to the extent such agreement or restriction applies
to the assets subject to such Permitted Lien), (iv) customary provisions in
leases and licenses of real or personal property entered into by such Borrower
or such Subsidiary as lessee or licensee in the ordinary course of business,
restricting the granting of Liens therein or in property that is the subject
thereof, and (v) customary restrictions and conditions contained in any
agreement relating to the sale of assets (including Capital Stock of a
Subsidiary) pending such sale, provided that such restrictions and conditions
apply only to the assets being sold and such sale is permitted under this
Agreement.
     7.11 Investments in Subsidiaries. Each Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, purchase,
own, invest in or otherwise acquire any Capital Stock, evidence of indebtedness
or other obligation or security or any interest whatsoever in any Domestic
Subsidiary of the Parent that is both (a) not a Wholly-Owned Subsidiary and
(b) not a Subsidiary Guarantor (each, a “Non-Wholly-Owned Subsidiary”), or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any Non-Wholly-Owned
Subsidiary (collectively, “Investments”) other than:
     (i) Investments in Non-Wholly-Owned Subsidiaries existing as of the Closing
Date;
     (ii) the undertakings of the Parent in Article XI; and
     (iii) other Investments in Non Wholly-Owned Subsidiaries made in any fiscal
year in an aggregate amount not exceeding 15% of Consolidated EBITDA for the
fiscal year most recently ended.
     7.12 Fiscal Year. Each Borrower will not, and will not permit or cause any
of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.

63



--------------------------------------------------------------------------------



 



     7.13 Accounting Changes. Other than as permitted pursuant to Section 1.2,
each Borrower will not, and will not permit or cause any of its Subsidiaries to,
make or permit any material change in its accounting policies or reporting
practices, except as may be required by GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).
ARTICLE VIII
EVENTS OF DEFAULT
     8.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
     (a) Any Borrower shall fail to pay when due (i) any principal of any Loan,
or (ii) any interest on any Loan, any fee payable under this Agreement or any
other Credit Document, or (except as provided in clause (i) above) any other
Obligation (other than any Obligation under a Hedge Agreement), and (in the case
of this clause (ii) only) such failure shall continue for a period of three
(3) Business Days;
     (b) Any Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Sections 5.2(e)(i), 5.4, 5.5, 5.10 or 5.11 or in Articles VI or VII or (ii) fail
to observe, perform or comply with any condition, covenant or agreement
contained in Sections 5.1 or 5.2 (other than Section 5.2(e)(i)) and (in the case
of this clause (ii) only) such failure shall continue unremedied for a period of
five (5) days after the earlier of (y) the date on which a Responsible Officer
of such Borrower acquires knowledge thereof and (z) the date on which written
notice thereof is delivered by the Administrative Agent or any Lender to such
Borrower;
     (c) Any Borrower or any other Credit Party shall fail to observe, perform
or comply with any condition, covenant or agreement contained in this Agreement
or any of the other Credit Documents other than those enumerated in
Sections 8.1(a) and 8.1(b), and such failure (i) by the express terms of such
Credit Document, constitutes an Event of Default, or (ii) shall continue
unremedied for any grace period specifically applicable thereto or, if no grace
period is specifically applicable, for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of such Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to such Borrower; or any default or
event of default shall occur under any Hedge Agreement to which any Borrower and
any Hedge Party are parties;
     (d) Any representation or warranty made or deemed made by or on behalf of
any Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished at any time in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;
     (e) Any Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace

64



--------------------------------------------------------------------------------



 



period or notice provisions) any principal of or interest due under the Existing
Credit Facility, the New Credit Facility or any other Indebtedness (other than
the Indebtedness incurred pursuant to this Agreement) having an aggregate
principal amount of at least $1,000,000 or (ii) fail to observe, perform or
comply with any condition, covenant or agreement contained in any agreement or
instrument evidencing or relating to any such Indebtedness, or any other event
shall occur or condition exist in respect thereof, and the effect of such
failure, event or condition is to cause, or permit the holder or holders of such
Indebtedness (or a trustee or agent on its or their behalf) to cause (with or
without the giving of notice, lapse of time, or both), without regard to any
subordination terms with respect thereto, such Indebtedness to become due, or to
be prepaid, redeemed, purchased or defeased, prior to its stated maturity;
     (f) Any Borrower or any other Credit Party shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 8.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing;
     (g) Any involuntary petition or case shall be filed or commenced against
any Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;
     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
any Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of thirty (30) days or in any event later than five (5) days
prior to the date of any proposed sale of such property thereunder;
     (i) Any Credit Document shall for any reason (other than as explicitly
permitted under this Agreement or any other Credit Document) cease to be in full
force and effect as to any Credit Party, or any Credit Party or any Person
acting on its behalf shall deny or disaffirm such Credit Party’s obligations
thereunder;
     (j) A Change of Control shall have occurred;

65



--------------------------------------------------------------------------------



 



     (k) Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, any Credit Party and its ERISA Affiliates have incurred, or could
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$1,000,000; or
     (l) Any one or more licenses, permits, accreditations or authorizations of
any Borrower or any other Credit Party shall be suspended, limited or terminated
or shall not be renewed, or any other action shall be taken by any Governmental
Authority or Self-Regulatory Organization in response to any alleged failure by
any Borrower or any of its Subsidiaries to be in compliance with applicable
Requirements of Law, and such action, individually or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect.
     8.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at
any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
     (a) Declare the Commitments to be terminated, whereupon the same shall
terminate; provided that, upon the occurrence of a Bankruptcy Event, the
Commitments shall automatically be terminated;
     (b) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but excluding, for an avoidance of doubt, any amounts owing under any
Hedge Agreement), shall become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or legal process
of any kind, all of which are hereby knowingly and expressly waived by each
Borrower; provided that, upon the occurrence of a Bankruptcy Event, all of the
outstanding principal amount of the Loans and all other amounts described in
this Section 8.2(b) shall automatically become immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by each Borrower;
     (c) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and each Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection such
Borrower or such Subsidiary may have thereto or the right to have a bond or
other security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and
     (d) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
     8.3 Remedies: Set-Off. Upon and at any time after the occurrence and during
the continuance of any Event of Default, each Lender and each of their
respective Affiliates is

66



--------------------------------------------------------------------------------



 



hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of any Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement or any other Credit Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Credit Document and although such obligations of such
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the applicable Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     9.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wachovia to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.
     9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or

67



--------------------------------------------------------------------------------



 



by the other Credit Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any
Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the any Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by any Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

68



--------------------------------------------------------------------------------



 



     9.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Parent. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Parent, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States, provided that if such bank is not a Lender or an
Affiliate of a Lender, the Parent shall have the right to consent to such
appointment (such consent to not be unreasonably withheld). If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Parent and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Parent to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Article and Section 10.1 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance

69



--------------------------------------------------------------------------------



 



upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.
     9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
     9.9 Guaranty Matters. The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty, pursuant to this Section 9.9.
ARTICLE X
MISCELLANEOUS
     10.1 Expenses; Indemnity; Damage Waiver.
     (a) The Parent shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers and their respective Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Arrangers), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iii) any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent or any Lender as a result of conduct of any Borrower
that violates a sanction enforced by OFAC.
     (b) The Parent shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted

70



--------------------------------------------------------------------------------



 



against any Indemnitee by any third party or by any Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property owned or operated by any
Credit Party, or any Environmental Claim related in any way to any Credit Party,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
     (c) To the extent that the Parent for any reason fails to indefeasibly pay
any amount required under Section 10.1(a) or Section 10.1(b) to be paid by it to
the Administrative Agent (or any sub-agent thereof), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) such Lender’s
proportion (based on the percentages as used in determining the Required Lenders
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
Section 10.1(c) are subject to the provisions of Section 2.3(c).
     (d) To the fullest extent permitted by applicable law, each Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
Section 10.1(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including Intralinks, SyndTrak or similar systems) in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except as a result of such Indemnitee’s gross negligence or willful
misconduct.
     (e) All amounts due under this Section shall be payable by the Parent upon
demand therefor.

71



--------------------------------------------------------------------------------



 



     10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
     (a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
     (b) Each Credit Party irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any Credit Document shall affect any right that
the Administrative Agent, any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or any of their respective properties in the courts of any
jurisdiction.
     (c) Each Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
     (d) Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
     10.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT

72



--------------------------------------------------------------------------------



 



DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     10.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
     (i) if to any Borrower or the Administrative Agent, to it at the address
(or telecopier number) specified for such Person on Schedule 1.1(a); and
     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Parent may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
     10.5 Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this

73



--------------------------------------------------------------------------------



 



Agreement or any other Credit Document shall be effective unless in a writing
signed by the Required Lenders (or by the Administrative Agent at the direction
or with the consent of the Required Lenders), and then the same shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, modification, waiver,
discharge, termination or consent shall:
     (a) unless agreed to by each Lender directly affected thereby, (i) reduce
or forgive the principal amount of any Loan, reduce the rate of or forgive any
interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Administrative Agent or the Arrangers for their own accounts) (it being
understood that an amendment to the definition of Total Leverage Ratio (or any
defined terms used therein) shall not constitute a reduction of any interest
rate or fees hereunder), (ii) extend the final scheduled maturity date or any
other scheduled date for the payment of any principal of or interest on any Loan
(including any scheduled date for the mandatory termination of any Commitments),
or extend the time of payment of any fees hereunder (other than fees payable to
the Administrative Agent or the Arrangers for their own accounts), or
(iii) increase any Commitment of any such Lender over the amount thereof in
effect or extend the maturity thereof (it being understood that a waiver of any
condition precedent set forth in Section 3.2 or of any Default or Event of
Default or mandatory termination in the Commitments, if agreed to by the
Required Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);
     (b) unless agreed to by all of the Lenders, (i) release any Guarantor from
its obligations under the Guaranty (other than (A) as may be otherwise
specifically provided in this Agreement or in any other Credit Document or
(B) in connection with the sale or other disposition of all of the Capital Stock
of such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement), (ii) reduce the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”), (iii) change any other provision of this Agreement or any
of the other Credit Documents requiring, by its terms, the consent or approval
of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, or (iv) change or waive any provision of
Section 2.12(e), Section 2.14, any other provision of this Agreement or any
other Credit Document requiring pro rata treatment of any Lenders, or this
Section 10.5; and
     (c) unless agreed to by each Hedge Party that would be adversely affected
thereby in its capacity as such relative to the Lenders, (i) amend the
definition of “Guaranteed Obligations” in the Guaranty (or any similar defined
term in any other Credit Document benefiting such Hedge Party), (ii) amend the
definition of “Guaranteed Parties” in the Guaranty (or any similar defined term
in any other Credit Document benefiting such Hedge Party), (iii) amend any
provision regarding priority of payments in this Agreement or any other Credit
Document, or (iv) release any Guarantor from its obligations under the Guaranty
(other than (A) as may be otherwise specifically provided in this Agreement or
in any other Credit Document or (B) in

74



--------------------------------------------------------------------------------



 



connection with the sale or other disposition of all of the Capital Stock of
such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement);
and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     10.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Borrower nor any other Credit Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.6(b), (ii) by way of participation in accordance with the provisions of
Section 10.6(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
     (i) The prior written consent of the Administrative Agent and the Parent
(such consent not to be unreasonably withheld or delayed) is obtained, except
that
     (A) the consent of the Parent shall not be required if (y) a Default or
Event of Default has occurred and is continuing at the time of such assignment
or (z) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
     (B) the consent of the Administrative Agent shall not be required if such
assignment is to a Lender;

75



--------------------------------------------------------------------------------



 



     (ii) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, and (B) in any case not described in clause
(A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of a Commitment (which for this purpose includes
Loans outstanding), treating assignments to two or more Approved Funds under
common management as one assignment for purposes of the minimum amount, unless
each of the Administrative Agent and, so long as no Default or Event of Default
has occurred and is continuing, the Parent otherwise consents (each such consent
not to be unreasonably withheld or delayed);
     (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
     (v) no such assignment shall be made to any Borrower or any of such
Borrower’s Affiliates or Subsidiaries; and
     (vi) no such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrowers, at
their own expense, will execute and deliver to the Administrative Agent a new
Note or Notes to the order of the assignee (and, if the assigning Lender has
retained any portion of its rights and obligations hereunder, to the order of
the assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the

76



--------------------------------------------------------------------------------



 



assigning Lender, in substantially the form of Exhibit A, as applicable. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.6(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, at any reasonable time and from time
to time upon reasonable prior notice. In addition, at any time that a request
for a consent for a material or substantive change to the Credit Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or any Borrower or any of such Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.5(a) and clause
(i) of Section 10.5(b) that affects such Participant. Subject to
Section 10.6(e), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.3 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.14(b) as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrowers are notified of the participation
sold to such Participant and

77



--------------------------------------------------------------------------------



 



such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) as though it were a Lender.
     (f) Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment or grant to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
     (h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to a Borrower
and its Subsidiaries furnished to it by or on behalf of any other party hereto,
provided that such Assignee, Participant or pledgee or proposed Assignee,
Participant or pledgee agrees in writing to keep such information confidential
to the same extent required of the Lenders under Section 10.11.
     10.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.
     10.8 Survival. All representations, warranties and agreements made by or on
behalf of any Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof and the making and repayment of the Loans until the indefeasible payment
in full of the Obligations. In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the

78



--------------------------------------------------------------------------------



 



other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.15(a),
2.15(b), 2.16, 2.17 and 10.1, shall survive the payment in full of all Loans,
the termination of the Commitments and any termination of this Agreement or any
of the other Credit Documents. Except as set forth above, this Agreement and the
Credit Documents shall be deemed terminated upon the indefeasible payment in
full of the Obligations.
     10.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     10.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
     10.11 Confidentiality. Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Parent or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than any
Borrower or any of its Subsidiaries or Affiliates.
     For purposes of this Section, “Information” means all information received
from the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party, provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the

79



--------------------------------------------------------------------------------



 



confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     10.12 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy (or by PDF formatted page sent by electronic mail) shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.13 Disclosure of Information. Each Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.
     10.14 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
ARTICLE XI
THE GUARANTY
     11.1 The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Parent from the proceeds of the Loans, the Parent
hereby unconditionally, absolutely and irrevocably guarantees, as primary
obligor and not merely as surety, the full and punctual payment (whether at
stated maturity, upon acceleration or otherwise) of all Obligations of ICE Trust
under the Credit Documents including the principal of and interest on the Loans
owing by ICE Trust pursuant to this Agreement. This Guaranty is a guaranty of
payment and not of collection.
     11.2 Guaranty Unconditional. The obligations of the Parent under this
Article XI shall be unconditional, absolute and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

80



--------------------------------------------------------------------------------



 



     (a) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any other obligor under any of the Credit
Documents, by operation of law or otherwise;
     (b) any modification or amendment of or supplement to any of the Credit
Documents;
     (c) any release, non-perfection, invalidity or impairment of any direct or
indirect security for any obligation of any other obligor under any of the
Credit Documents;
     (d) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Credit
Documents;
     (e) the existence of any claim, set-off or other rights which any obligor
may have at any time against any other obligor, the Administrative Agent, any
Lender or any other corporation or person, whether in connection with any of the
Credit Documents or any unrelated transactions, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
     (f) any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Credit Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the
Credit Documents;
     (g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Obligation or the Lenders’ rights with respect
thereto; or
     (h) any other act or omission to act or delay of any kind by any obligor,
the Administrative Agent, any Lender or any other corporation or person or any
other circumstance whatsoever (other than the defense of payment) which might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of or defense to the Parent’s obligations under this Article XI.
     11.3 Duty Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The Parent’s obligations under this Article XI shall remain in
full force and effect until the Commitments of the Lenders hereunder shall have
terminated and all Obligations payable by ICE Trust under the Credit Documents
shall have been indefeasibly paid in full. If at any time any payment of the
principal of or interest on any Loan or any other Obligation payable by ICE
Trust under the Credit Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of ICE Trust or
otherwise, the Parent’s obligations under this Article XI with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.
     11.4 Waiver by the Parent. The Parent irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any corporation or
person against ICE Trust, any other obligor or any other corporation or person
or against any collateral security. The Parent warrants

81



--------------------------------------------------------------------------------



 



and agrees that each waiver set forth in this Section 11.4 is made with full
knowledge of its significance and consequences, and such waivers shall be
effective to the maximum extent permitted by law.
     11.5 Subrogation. The Parent hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against ICE
Trust or any other guarantor that arise from the existence, payment, performance
or enforcement of the Parent’s obligations under or in respect of this
Article XI or any other Credit Document, including any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender against ICE Trust or any other
guarantor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from ICE
Trust or any other guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all Obligations payable under this
Agreement shall have been paid in full in cash and the Commitments of the
Lenders hereunder shall have expired or been terminated. If any amount shall be
paid to the Parent in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of all Obligations,
and (b) the Termination Date, such amount shall be received and held in trust
for the benefit of the Lenders, shall be segregated from other property and
funds of the Parent and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Documents, or to be held as collateral for any amounts payable
under this Article XI thereafter arising. If (i) the Parent shall make payment
to any Lender of all or any amounts payable under this Article XI, (ii) all
Obligations shall have been paid in full in cash, and (iii) the Termination Date
shall have occurred, the Lenders will, at the Parent’s request and expense,
execute and deliver to the Parent appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Parent of an interest in the obligations resulting from such
payment made by the Parent pursuant to this Article XI.
     11.6 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by ICE Trust under any of the Credit Documents is stayed upon the
insolvency, bankruptcy or reorganization of ICE Trust, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Parent under this Article XI forthwith on demand
by the Administrative Agent made at the request of the Required Lenders.
     11.7 Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of all Obligations payable under this Agreement
and (ii) the Termination Date, (b) be binding upon the Parent, its successors
and assigns and (c) inure to the benefit of and be enforceable by the Lenders
and their successors, transferees and assigns. Without limiting the generality
of clause (c) of the immediately preceding sentence, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as and to the extent provided in Section 10.6(b).

82



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

            INTERCONTINENTALEXCHANGE, INC.
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill        Title:   Vice
President        ICE US TRUST
      By:   /s/ Kevin R. McClear         Name:   Kevin R. McClear       
Title:   Chief Operating Officer & General Counsel     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swingline Lender and as a Lender
      By:   /s/ G. Mendel Lay, Jr.         Name:   G. Mendel Lay, Jr.       
Title:   Senior Vice President     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
      By:   /s/ Mark A. Phillips         Name:   Mark A. Phillips       
Title:   Senior Vice President     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH, as a Lender
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   V.P.
& General Manager     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE, as Documentation Agent and as a Lender
      By:   /s/ Ambrish Thanawala         Name:   Ambrish Thanawala       
Title:   Managing Director     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
Documentation Agent and as a Lender
      By:   /s/ Chimie T. Pemba         Name:   Chimie T. Pemba        Title:  
Authorized Signatory     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:   /s/ Melissa Curry         Name:   Melissa Curry        Title:  
Director            By:   /s/ Michael Campites         Name:   Michael Campites 
      Title:   Vice President     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON, as a Lender
      By:   /s/ Robert J. Motzel Jr.         Name:   Robert J. Motzel Jr.       
Title:   Vice President     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL (Chicago Branch), as a Lender
      By:   /s/ Linda C. Haven         Name:   Linda C. Haven        Title:  
Managing Director     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Scott M. Kowalski         Name:   Scott M. Kowalski       
Title:   Vice President     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANCORP, as a Lender
      By:   /s/ Kenneth W. Deere         Name:   Kenneth W. Deere       
Title:   Senior Vice President     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ Melissa James         Name:   Melissa James        Title:  
Authorized Signatory     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            REGIONS BANK, as a Lender
      By:   /s/ Stephen Brothers         Name:   Stephen Brothers       
Title:   Senior Vice President     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            MEGA INTERNATIONAL COMMERCIAL BANK CO., NEW YORK BRANCH, as a Lender
      By:   /s/ Tsang-Pei Hsu         Name:   Tsang-Pei Hsu        Title:   VP &
DGM     

Signature Page to IntercontinentalExchange, Inc. Credit Agreement

 